 



Exhibit 10.8
AMPAC FINE CHEMICALS LLC PENSION PLAN
FOR SALARIED EMPLOYEES

 



--------------------------------------------------------------------------------



 



AMPAC FINE CHEMICALS LLC PENSION PLAN
FOR SALARIED EMPLOYEES
TABLE OF CONTENTS

                      Page
ARTICLE I
  GENERAL MATTERS AND PURPOSE     1  
 
           
1.1
  General     1  
1.2
  Purpose of Plan     1  
 
           
ARTICLE II
  EFFECTIVE DATE     2  
 
           
ARTICLE III
  DEFINITIONS     3  
 
           
3.1
  Actuarial Equivalent     3  
3.2
  Aerojet Plan     4  
3.3
  AFC Plan     4  
3.4
  Affiliated Company     4  
3.5
  Annual Earnings     4  
3.6
  Annuity Starting Date     5  
3.7
  Average Annual Earnings     5  
3.8
  Average Social Security Wage Base     6  
3.9
  Beneficiary     6  
3.10
  Board of Directors     6  
3.11
  Break in Service     6  
3.12
  Company     7  
3.13
  Credited Service     7  
3.14
  Cumulative Service     9  
3.15
  Disabled Participant     11  
3.16
  Employee     12  
3.17
  Hour of Service     12  
3.18
  Joint Annuitant     14  
3.19
  Leased Employee     14  
3.20
  Leave of Absence     15  
3.21
  Member Company     15  
3.22
  Minimum Benefit     15  
3.23
  Normal Monthly Pension Benefit     15  
3.24
  Participant     16  
3.25
  Pension Benefit     16  
3.26
  Pension Plan Committee     16  

iv 



--------------------------------------------------------------------------------



 



                      Page
3.27
  Plan     16  
3.28
  Plan Administrator     16  
3.29
  Plan Year     16  
3.30
  Program D     16  
3.31
  Qualified Election     16  
3.32
  Retired Participant     18  
3.33
  Sponsor     18  
3.34
  Spouse     18  
3.35
  Trust Agreement     18  
3.36
  Trustee     18  
3.37
  Trust Fund     18  
3.38
  Vested Percentage     19  
 
           
ARTICLE IV
  PARTICIPATION IN PROGRAM “D”     20  
 
           
ARTICLE V
  MEMBER COMPANY CONTRIBUTIONS     21  
 
           
ARTICLE VI
  RETIREMENT     22  
 
           
6.1
  Normal Retirement Date     22  
6.2
  Early Retirement Date     22  
6.3
  Late Retirement Date     22  
 
           
ARTICLE VII
  DETERMINATION OF PENSION INCOME     23  
 
           
7.1
  General     23  
7.2
  Normal Monthly Pension Benefit     24  
7.3
  Minimum Benefit     24  
7.4
  Early Retirement     28  
7.5
  Retirement on Late Retirement Date     28  
7.6
  Maximum Benefit Limitations     28  
 
           
ARTICLE VIII
  DISABILITY PROVISION     31  
 
           
8.1
  Disability Provision     31  
8.2
  Determination of Total and Permanent Disability     31  
8.3
  Early Commencement of Benefits     32  
8.4
  Verification of Disability     32  
 
           
ARTICLE IX
  VESTING AND VESTED TERMINATION     34  
 
           
9.1
  Vesting and Vested Percentage     34  
9.2
  Early Commencement of Benefits     34  

v 



--------------------------------------------------------------------------------



 



                      Page
ARTICLE X
  PAYMENT OF BENEFITS     35  
 
           
10.1
  Normal Form of Payment     35  
10.2
  Optional Forms of Payment     35  
10.3
  Qualified Election Not to Take Joint and Survivor Annuity     37  
10.4
  Designation of Joint Annuitant     38  
10.5
  Conditions of Qualified Election     38  
10.6
  Limitations on Distribution of Benefits     38  
10.7
  Direct Rollovers     42  
10.8
  Consent to Certain Distribution of Benefits     44  
 
           
ARTICLE XI
  NO PAYMENT OF BENEFITS DURING EMPLOYMENT     47  
 
           
11.1
  No Commencement of Benefits During Employment     47  
11.2
  Suspension of Benefits     47  
 
           
ARTICLE XII
  SPOUSAL DEATH BENEFIT     48  
 
           
12.1
  Spousal Death Benefit     48  
12.2
  Marriage Requirement     49  
12.3
  Certain Elections     49  
12.4
  Cost of Benefit     50  
 
           
ARTICLE XIII
  DESIGNATION OF BENEFICIARY     51  
 
           
13.1
  Designation of Beneficiary     51  
13.2
  Failure of Designation     51  
 
           
ARTICLE XIV
  TRANSFER OF EMPLOYMENT     52  
 
           
ARTICLE XV
  AFFILIATED SERVICE     53  
 
           
15.1
  Definitions     53  
15.2
  Credited Service     53  
15.3
  Cumulative Service     53  
 
           
ARTICLE XVI
  APPLICATION FOR BENEFITS     55  
 
           
16.1
  Application for Benefits     55  
16.2
  Action on Application     57  
16.3
  Claim Review Procedure     58  

vi 



--------------------------------------------------------------------------------



 



                      Page
ARTICLE XVII
  ADMINISTRATION     63  
 
           
17.1
  The Pension Plan Committee     63  
17.2
  Pension Plan Committee Procedure     63  
17.3
  Pension Plan Committee Powers     63  
17.4
  Allocation and Delegation of Duties     65  
17.5
  Expenses     65  
17.6
  Accounts     65  
17.7
  Periodic Review     65  
17.8
  Investment Administration     66  
17.9
  Compensation and Expenses of Fiduciaries     66  
 
           
ARTICLE XVIII
  AMENDMENT     68  
 
           
ARTICLE XIX
  RIGHT TO DISCONTINUE OR TERMINATE; ALLOCATION OF ASSETS UPON TERMINATION    
70  
 
           
19.1
  No Contractual Obligation     70  
19.2
  Vesting Upon Termination of Plan     70  
19.3
  Allocation of Assets Upon Plan Termination     70  
19.4
  Distribution of Residual Assets     71  
 
           
ARTICLE XX
  GENERAL MATTERS     72  
 
           
20.1
  No Enlargement of Employee Rights     72  
20.2
  Benefits from Trust Fund     72  
20.3
  No Alienation     72  
20.4
  Facility of Payment     73  
20.5
  Location of Payee     74  
20.6
  Payment of Small Benefits     75  
20.7
  The Trust Agreement     76  
20.8
  Application of Forfeitures     76  
20.9
  Irrevocability     76  
20.10
  Merger Restriction     77  
20.11
  Article Headings     78  
20.12
  Gender     78  
20.13
  Amendments     78  
20.14
  Applicable Law     78  
20.15
  Veterans’ Reemployment Rights     78  
 
           
ARTICLE XXI
  LIMITATIONS ON BENEFITS     79  
 
           
21.1
  Basic Limitation     79  

vii 



--------------------------------------------------------------------------------



 



                      Page
21.2
  Membership in Other Plans     80  
21.3
  Payment Prior to Age Sixty-Two or After Age Sixty-Five     80  
21.4
  Exception     81  
21.5
  Adjustment in the Limitation     81  
21.6
  Adjustment     81  
21.7
  Special Affiliation Rule     81  
21.8
  Compensation     82  
 
           
ARTICLE XXII
  SPECIAL QUALIFICATION PROVISION     83  
 
           
ARTICLE XXIII
  TOP-HEAVY PLAN RULES     85  
 
           
23.1
  Applicability     85  
23.2
  Definitions     85  
23.3
  Top-Heavy Status     86  
23.4
  Minimum Benefits     89  
23.5
  Vesting Rules     91  
23.6
  Non-Eligible Employees     91  

SCHEDULES (A, B, C, D)

viii 



--------------------------------------------------------------------------------



 



AMPAC FINE CHEMICALS LLC PENSION PLAN
FOR SALARIED EMPLOYEES
ARTICLE I
GENERAL MATTERS AND PURPOSE
     1.1 General. This document sets forth the provisions of the Ampac Fine
Chemicals LLC Pension Plan for Salaried Employees (“Plan”) as in effect from and
after December 1, 2005. This document reflects provisions of the Plan applicable
to salaried employees at Ampac Fine Chemicals LLC.
     This Plan was established on December 1, 2005 and received a transfer of
assets and liabilities from the GenCorp Consolidated Pension Plan with respect
to certain participants therein who became salaried employees of Ampac Fine
Chemicals LLC on December 1, 2005.
     1.2 Purpose of Plan. The purpose of the Plan is to provide pension benefits
for eligible salaried employees of Ampac Fine Chemicals LLC and for eligible
salaried employees of Member Companies, as defined herein.

9 



--------------------------------------------------------------------------------



 



ARTICLE II
EFFECTIVE DATE
     The effective date of the Ampac Fine Chemicals LLC Pension Plan for
Salaried Employees is December 1, 2005.

10



--------------------------------------------------------------------------------



 



ARTICLE III
DEFINITIONS
     The following words and phrases as used in this instrument shall have the
meaning stated in this Article III unless it shall appear from the context that
they have a plainly different meaning:
     3.1 Actuarial Equivalent. “Actuarial Equivalent” means an amount which, at
the date of determination, is actuarially equivalent to the Pension Benefit or
any other benefit required to be calculated hereunder, computed using the
interest rate and the mortality table specified below:
     (a) Except as provided in subsection (b), the interest rate shall be 8 1/2%
and the mortality table shall be the Group Annuity Table for 1983, set back by
two years for a Participant and four years for a spouse or other joint
participant.
     (b) For determinations of actuarial equivalents in the form of lump sum
payments, the actuarial factors shall be determined using whichever of the
factors described below results in the largest value: (i) the factors specified
in subsection (a); or (ii) the mortality table specified in subsection (a) and
the interest rate published by the Pension Benefit Guaranty Corporation (as of
the first day of the Plan Year in which such determination is made) for the
purpose of determining the present value of benefits for terminating
single-employer plans; or (iii) the applicable mortality table and the
applicable interest rate, as defined below:
     (A) The term “applicable mortality table” shall mean the table prescribed
by the Secretary of the Treasury under Code Section 417(e)(3). As of

11



--------------------------------------------------------------------------------



 



December 1, 2005, the applicable mortality table is the table prescribed in Rev.
Rul. 2001-62.
     (B) The term “applicable interest rate” mean the annual rate of interest on
30-year Treasury securities as specified by the Commissions of Internal Revenue
for the month preceding the Plan Year in which falls the Annuity Starting Date
for the distribution.
     3.2 Aerojet Plan. “Aerojet Plan” shall mean the Aerojet-General Corporation
Consolidated Pension Plan.
     3.3 AFC Plan. “AFC Plan” shall mean the Aerojet Fine Chemical LLC
Consolidated Pension Plan.
     3.4 Affiliated Company. “Affiliated Company” shall mean (a) any corporation
which is included in a controlled group of corporations (within the meaning of
Section 414(b) of the Internal Revenue Code), which group also includes the
Company, (b) any trade or business which is under common control with the
Company (within the meaning of Section 414(c) of the Internal Revenue Code), and
(c) any member of an affiliated service group (within the meaning of Section
414(m) or the Internal Revenue Code) which includes the Company.
     3.5 Annual Earnings.
     (a) “Annual Earnings” shall mean the actual salary paid to a Participant
during a Plan Year by a Member Company (including bonuses, commissions and
overtime payments paid by a Member Company to the Participant during the Plan
Year) plus amounts which would have been paid to the Participant during the Plan
Year but for his elections to defer such amounts to be contributed on a pre-tax
basis to an Ampac Fine Chemicals LLC employee benefit plan under Code sections
125, 132(f)(4), 401(k), 403(b)

12



--------------------------------------------------------------------------------



 



and 457. The term “Annual Earnings” shall not include payments with respect to
any period during which the individual is not eligible, as provided in
Article IV, to accrue benefits hereunder. The amount of a Participant’s Annual
Earnings shall be annualized to represent a full Plan Year. For the purpose of
calculating Annual Earnings for a period prior to December 1, 2005, Annual
Earnings shall include amounts earned as compensation for services performed in
the employment of a “Member Company” to the extent such amounts are included in
“Annual Earnings” as those terms were defined in Program D as in effect on
November 30, 2005.
     (b) The Annual Earnings of a Participant for a Plan Year, which is taken
into account for any purpose, shall not exceed $200,000, as adjusted for
cost-of-living increases in accordance with Section 401(a)(17) of the Code. The
cost-of-living adjustment in effect for a calendar year applies to annual
compensation for the Plan Year that begins within such calendar year. For
purposes of determining benefit accruals under this Plan, compensation or
earnings for any prior determination period under a predecessor plan will be
subject to the limitations of this Subsection.
     3.6 Annuity Starting Date. “Annuity Starting Date” shall mean the first day
of the first period for which an amount is payable as an annuity, or in the case
of a benefit not payable as an annuity, the first day on which all events have
occurred which entitle the Participant to such benefit.
     3.7 Average Annual Earnings. “Average Annual Earnings” shall mean the
average of a Participant’s Annual Earnings (in all cases annualized to represent
a full Plan Year) for the five (5) Plan Years immediately preceding the date of
the Participant’s termination of employment with a Member Company.

13



--------------------------------------------------------------------------------



 



     3.8 Average Social Security Wage Base. For purposes of Section 7.3,
“Average Social Security Wage Base” means, for each Plan Year, the average,
rounded to the nearest whole multiple of $600.00, of the Social Security taxable
wage bases for the 35 consecutive calendar years ending with the calendar year
in which such Plan Year begins.
     3.9 Beneficiary. “Beneficiary” shall mean the person (other than a Joint
Annuitant) designated by a Participant, in accordance with Article XIII and
pursuant to a Qualified Election, to receive any benefits payable in the event
of the death of the Participant, his Spouse, and his designated Joint Annuitant,
as the case may be.
     3.10 Board of Directors. “Board of Directors” shall mean the Board of
Directors of American Pacific Corporation.
     3.11 Break in Service. “Break in Service” or “Break” shall mean a Plan Year
during which a Participant completes fewer than five hundred (500) Hours of
Service. Solely for purposes of determining whether a Participant has sustained
a Break in Service, an Employee’s Hours of Service shall also include the
following (to the extent not included in the definition of Hours of Service in
this Article III):
     (a) Any period of layoff (not exceeding twenty-four (24) months) provided
that the Employee returns to the employ of a Member Company or Affiliated
Company within such twenty-four (24) month period;
     (b) Any period of absence (other than an absence described in subsection
(c) below) pursuant to a Leave of Absence, provided that the Employee returns to
the employ of a Member Company or an Affiliated Company immediately upon
expiration of such Leave of Absence, and

14



--------------------------------------------------------------------------------



 



     (c) Any period of absence, by reason of the pregnancy of the Employee, by
reason of the birth of a child of the Employee, by reason of the placement of a
child with the Employee in connection with the adoption of such child by the
Employee, or for purposes of caring for such child for a period beginning
immediately following the birth or placement of such child.
     The number of additional Hours of Service deemed completed pursuant to
subsections (a) and (b) above, shall be in accordance with the Employee’s
customary schedule of employment. The number of additional Hours of Service
deemed completed pursuant to subsection (c) above, shall be in accordance with
the Employee’s customary schedule of employment, provided, however that no more
than five hundred and one (501) Hours of Service shall be deemed to have been
completed with respect to absences with respect to a single pregnancy, birth or
placement described in subsection (c). Hours deemed completed pursuant to
subsection (c) shall be credited to the Plan Year in which the absence from work
begins if the Employee would be prevented from incurring a Break in Service in
such Plan Year solely because of such additional Hours, and in any other case,
in the immediately following Plan Year. The Pension Plan Committee may require,
as a condition of recognizing any Hours pursuant to subsection (c), that the
Employee provide such information as the Pension Plan Committee reasonably
requests to establish the reason for the absence and the number of days for
which there was such an absence.
     3.12 Company. “Company” shall mean Ampac Fine Chemicals LLC.
     3.13 Credited Service. “Credited Service” shall mean the number of years of
Credited Service of a Participant determined in accordance with this Section,
which shall be considered in determining a Participant’s benefits under this
Plan. A Participant shall be deemed to accrue a

15



--------------------------------------------------------------------------------



 



full year of Credited Service in each Plan Year in which he completes at least
two thousand eighty (2,080) Hours of Service. In addition, in any Plan Year in
which the Participant completes less than two thousand eighty (2,080) Hours of
Service, a Participant shall be deemed to complete one-twelfth (1/12) of a year
of Credited Service for each one hundred seventy-three (173) Hours of Service
completed during such Plan Year. With respect to employees who were employed by
Aerojet Fine Chemicals LLC on June 1, 2000 and who became Participants on
December 1, 2005 as the result of the transfer of assets and liabilities to this
Plan from Program D, “Credited Service” shall also include “Credited Service” as
of November 30, 2005 as that term was defined in Program D as in effect on that
date as set forth in Schedule D. In the case of an employee who became an
employee of Aerojet Fine Chemicals LLC after June 1, 2000 and who became a
Participant on December 1, 2005 as the result of a transfer of assets and
liabilities to this Plan from Program D, “Credited Service” shall also include
“Credited Service” earned after becoming an employee of Aerojet Fine Chemicals
LLC, as that term was defined in Program D as in effect on November 30, 2005 as
set forth in Schedule D but shall not include any prior service that may have
been recognized under the Aerojet Plan or the Pension Plan for Salaried
Employees of GenCorp Inc. (subsequently known as the GenCorp Consolidated
Pension Plan (Program “B”). Credited Service shall also include Credited Service
accrued in the case of certain total and permanent disability as provided in
Section 8.1. For purposes of determining a Participant’s Credited Service the
following rules shall apply:
     (a) Hours of Service shall not be taken into account which are accrued by a
Participant for service other than as an Employee, as defined in this
instrument, or which are accrued during any period that the Employee is covered
under any other pension or

16



--------------------------------------------------------------------------------



 



retirement plan to which the Company contributes, except a federal, state,
social security or similar welfare program;
     (b) In the case of any Participant who has a Break in Service and who,
immediately preceding such Break does not have a vested right to Pension
Benefits under this Plan, the Credited Service of such Participant accrued under
this Plan prior to such Break shall not be taken into account if the number of
consecutive Breaks in Service exceeds the greater of (i) five (5) or (ii) the
aggregate number of years of Cumulative Service (including Cumulative Service
deemed to be earned by reason of service for a Member Company or an Affiliated
Company pursuant to Article XVI) prior to such Break. Such aggregate number of
years of Cumulative Service prior to such Break shall not include any years of
Cumulative Service not required to be taken into account under this subsection
(d) by reason of any prior Break in Service.
     (c) In the case of any Participant who has a Break in Service and who,
immediately preceding such Break does not have a vested right to Pension
Benefits under this Plan, the Credited Service of such Participant prior to such
Break shall not be taken into account until the end of a twelve (12) consecutive
month period commencing after such Break in which the Participant completes at
least one thousand (1,000) Hours of Service.
     (d) A Participant shall be eligible to accrue Credited Service as provided
in this Section 3.10 for periods of employment after the Participant’s Normal
Retirement Date.
     A Participant shall in no event be deemed to accrue more than one (1) full
year of Credited Service with respect to any Plan Year.

17



--------------------------------------------------------------------------------



 



     3.14 Cumulative Service. “Cumulative Service” shall mean the number of
years of Cumulative Service of an Employee determined in accordance with this
Section and Article XVI, which shall be considered in determining an Employee’s
vesting in benefits under this Plan. An Employee shall be deemed to accrue a
full year of Cumulative Service in each Plan Year in which he completes at least
one thousand (1,000) Hours of Service. In addition, in any Plan Year in which
the Employee completes less than one thousand (1,000) Hours of Service, an
Employee shall be deemed to complete one-twelfth (1/12th) of a year of
Cumulative Service for each one hundred seventy-three (173) Hours of Service
completed during such Plan Year. With respect to employees who became
Participants on December 1, 2005 as the result of the transfer of assets and
liabilities to this Plan from Program D “Cumulative Service” shall also include
“Cumulative Service” as of November 30, 2005 as that term was defined in Program
D as in effect on that date and as set forth in Schedule D.
     For purposes of determining an Employee’s Cumulative Service, the following
rules shall apply:
     (a) In the case of any Employee who has a Break in Service and who,
immediately preceding such Break does not have a vested right to benefits under
this Plan, the Cumulative Service of such Employee prior to such Break shall not
be taken into account if the number of consecutive Breaks in Service exceeds the
greater of (i) five (5) or (ii) the aggregate number of years of Cumulative
Service (including Cumulative Service deemed to be earned by reason of service
for a Member Company or an Affiliated Company pursuant to Article XVI) prior to
such Break. Such aggregate number of years of Cumulative Service prior to such
Break shall be deemed not to include any years of

18



--------------------------------------------------------------------------------



 



Cumulative Service not required to be taken into account under this subsection
(a) by reason of any prior Break in Service; and
     (b) In the case of any Employee who has a Break in Service and who,
immediately preceding such Break does not have a vested right to benefits under
this Plan, the Cumulative Service of such Employee prior to such Break shall not
be taken into account until the end of a twelve (12) consecutive month period
commencing after such Break in which the Employee completes at least one
thousand (1,000) Hours of Service.
     An Employee shall in no event be deemed to accrue more than one (1) full
year of Cumulative Service with respect to any Plan Year.
     Solely for purposes of determining a Participant’s Vested Percentage, the
Participant’s Cumulative Service shall include any period during which the
Participant was performing services for a Member Company pursuant to an
arrangement between the Member Company and a leasing organization, whether or
not the Participant was a Leased Employee during such period.
     Employment with any Affiliated Company or any other entity required to be
aggregated with the Company pursuant to Code Section 414(o), will be treated as
employment with the Company solely for purposes of determining a Participant’s
Cumulative Service for vesting purposes under this Plan; provided, however, that
unless otherwise specifically provided under the Plan, any individual receiving
credited Hours of Service under this provision shall not be eligible to
participate in the Plan or eligible to accrue benefits under the Plan unless the
individual is an Employee of a Member Company.

19



--------------------------------------------------------------------------------



 



     3.15 Disabled Participant. “Disabled Participant” shall mean a Participant
whom the Pension Plan Committee determines has suffered a total and permanent
disability within the meaning of Section 8.2 while he is a Participant in
Employee status.
     3.16 Employee. “Employee” shall mean any person who is employed by a Member
Company and who is compensated upon a salaried basis; provided in each case that
the Member Company is required by applicable law to deduct federal income tax
and social security tax amounts. The term “Employee” may, with the approval of
the Pension Plan Committee, include any Employee who is loaned to another
organization or entity for a period of time. However, unless otherwise
designated by the Board of Directors, “Employee” does not include an individual
who becomes employed by a Member Company through the:
     (a) Legal dissolution and winding up of an Affiliated Company which was not
a Member Company; or
     (b) Merger into a Member Company of any other corporation or Affiliated
Company which is not a Member Company; or
     (c) Transfer of all or part of the assets to a Member Company by another
company together with a group of the transferor’s employees.
     3.17 Hour of Service. “Hour of Service” shall mean (a) each hour for which
an Employee is paid, or entitled to payment, by the Company for the performance
of duties as an Employee, (b) each hour for which an Employee is paid or
entitled to payment by the Company on account of a period of time during which
no duties are performed, and (c) each hour for which back pay, irrespective of
mitigation of damages, is either awarded or agreed to by the Company. Overtime
work shall be credited as straight time.

20



--------------------------------------------------------------------------------



 



          The determination of an Employee’s “Hours of Service” shall be
governed by the following rules:
     (1) Hours of Service to be recognized during any period of time during
which no duties are performed by the Employee shall be determined and credited
pursuant to Department of Labor Regulations Sections 2530.200b-2(b) and (c), 29
C.F.R. §§ 2530.200b-2(b) and (c), with the following special provisions:
     (i) An Employee shall be deemed to complete eight (8) Hours of Service for
each paid holiday not worked;
     (ii) An Employee shall be deemed to complete forty (40) Hours of Service
for each week of paid vacation or week of paid sick leave not worked;
     (iii) An Employee shall be deemed to complete forty (40) Hours of Service
for each week of military service with respect to which he is entitled to credit
for such Hours of Service under applicable federal law (but only for such
purposes as credit is required to be given under such law);
     (iv) An Employee shall be deemed to complete forty (40) Hours of Service
for each week absent from work due to illness or accident and for which he is
entitled to Workers’ Compensation benefits, subject to a maximum of six (6)
months for each accident or illness.
     (v) No more than five hundred and one (501) Hours of Service shall be
credited to an Employee on account of any single continuous period during which
the Employee performs no duties.

21



--------------------------------------------------------------------------------



 



     (2) No Employee shall be deemed to earn Hours of Service solely by reason
of receiving payments pursuant to a plan maintained for the purpose of complying
with applicable worker’s compensation, unemployment compensation or disability
insurance laws, nor shall an Employee be deemed to earn Hours of Service by
reason of the receipt of payments which reimburse such Employee for medical or
medically related expenses incurred by the Employee.
     (3) With respect to any period of service, an Employee shall not receive
credit for Hours of Service pursuant to more than one provision of this
definition.
     (4) An Employee who is not paid on the basis of a specified amount for each
hour worked, shall, in lieu of any other method of computing Hours of Service
(but subject to the limitations set forth in paragraph (1), above) be credited
with forty-five (45) Hours of Service for each week or portion thereof during
which such Employee performs one or more Hours of Service as an Employee.
     3.18 Joint Annuitant. “Joint Annuitant” shall mean the person designated by
a Participant, pursuant to an election (including, where required, a Qualified
Election) of an option provided by Section 11.2, to receive an annuity for life
upon the death of the Participant after his retirement.
     3.19 Leased Employee. “Leased Employee” means any person (other than an
Employee of a Member Company) who has performed services for a Member Company
(or for a Member Company and related persons as determined under Code
Section 414(n)(6) which services (i) are performed under an agreement between a
Member Company and a leasing

22



--------------------------------------------------------------------------------



 



organization on a substantially full-time basis for a period of at least one
(1) year, and (ii) are performed under the direction and control of the Member
Company.
     Any Leased Employee will not be treated as an Employee of a Member Company
for purposes of eligibility to participate in the Plan or for purposes of
accrual of benefits under the Plan. However, a Leased Employee will be treated
as an Employee of a Member Company for purposes of Code Sections 401(a), 410,
411, 415, and 416; provided, however, that a Leased Employee will not be treated
as employed by the Member Company if (i) the Leased Employee is covered by a
money purchase pension plan maintained by the leasing organization that provides
(A) a nonintegrated employer contribution of at least 10% of compensation, as
defined in Code Section 415(c)(3), including amounts contributed pursuant to a
salary reduction agreement that are excludible from the employee’s gross income
under Code Sections 125, 402(e)(3), 401(h)(1)(B) or 403(b); (B) immediate
participation; and (C) full and immediate vesting, and (ii) Leased Employees do
not constitute more than twenty percent (20%) of the leasing organization’s
nonhighly compensated employees, as that term is defined under Code
Section 414(q).
     3.20 Leave of Absence. “Leave of Absence” shall mean a period of absence
from regular employment which is approved by a Member Company. The employment of
an Employee whose approved Leave of Absence is terminated without his returning
to regular employment with the Company shall be terminated effective at the
commencement of such Leave of Absence.
     3.21 Member Company. “Member Company” shall mean the Company, any
Affiliated Company, or any division or unit of the Company or of an Affiliated
Company which

23



--------------------------------------------------------------------------------



 



may be included in this Plan by designation by the Board of Directors, and in
the case of an Affiliated Company, by adoption of this Plan by such Affiliated
Company.
     3.22 Minimum Benefit. “Minimum Benefit” shall mean the monthly Minimum
Benefit determined in accordance with Section 7.3.
     3.23 Normal Monthly Pension Benefit. “Normal Monthly Pension Benefit” shall
mean the benefit described in Section 7.1.
     3.24 Participant. “Participant” shall mean a person who has become eligible
to participate in this Plan in accordance with the provisions of Article IV, and
who has not yet been paid in full any benefits to which he is entitled under the
terms of this Plan.
     3.25 Pension Benefit. “Pension Benefit” shall mean the Normal Monthly
Pension Benefit or the Minimum Benefit, whichever is applicable.
     3.26 Pension Plan Committee. “Pension Plan Committee” shall mean the
Committee described in Section 17.1.
     3.27 Plan. “Plan” shall mean the Ampac Fine Chemicals LLC Pension Plan for
Salaried Employees.
     3.28 Plan Administrator. “Plan Administrator” shall mean the Sponsor or
such other entity or person the Board of Directors may designate.
     3.29 Plan Year. “Plan Year” shall mean the fiscal year of the Plan. The
Plan Year shall be the twelve (12) month period commencing each October 1 and
ending the following September 30. The first Plan year will be the period
beginning December 1, 2005 and ending on September 30, 2006.
     3.30 Program D. “Program D” shall mean the GenCorp Consolidated Pension
Plan (Program D).

24



--------------------------------------------------------------------------------



 



     3.31 Qualified Election. “Qualified Election” shall mean a Participant’s
election, designation or waiver made under this Plan in accordance with the
requirements of this Section and in the manner and form as prescribed by the
Pension Plan Committee.
     (a) To the extent required under Section 417 of the Internal Revenue Code,
no election, designation or waiver shall be deemed to be a Qualified Election
unless the Spouse, if any, of the Participant consents in writing to such
election, designation or waiver and acknowledges the effect of such election,
designation or waiver. The Spouse’s consent to an election, designation or a
waiver must be witnessed by a notary public.
     (b) Notwithstanding this consent requirement, if the Participant warrants
to the Pension Plan Committee that such written consent may not be obtained
because there is no Spouse or the Spouse cannot be located or for any other
reason as the Pension Plan Committee determines to be consistent with the
requirements of Section 417 of the Code, a related election, designation or
waiver without spousal consent may be deemed a Qualified Election; provided,
however, that the Pension Plan Committee may require the Participant in such
case to produce such evidence of the Spouse’s unavailability or other
circumstances as the Pension Plan Committee deems to be appropriate.
     (c) A Qualified Election under this provision will be valid only with
respect to the Spouse who consented to the Qualified Election, or in the event
of a Qualified Election in which the Spouse’s consent has not been obtained,
with respect to a designated Spouse (e.g., that Spouse who cannot be located).
     (d) A revocation of a prior election, designation or waiver may be made by
a Participant without the consent of the Spouse at any time before the
commencement of benefits, but any subsequent election, designation or waiver
shall again be subject to the

25



--------------------------------------------------------------------------------



 



foregoing rules. Subject to the foregoing (relating to a change by a
Participant), the consent by a Spouse to an election, designation or waiver
shall be irrevocable. The number of revocations and subsequent elections,
designations or waivers shall not be limited during any applicable election
period.
     (e) An election, designation or waiver which, by reason of a failure to
obtain required spousal consent could not be given effect when made, may later
be given effect if at the relevant date the Participant has no Spouse or is not
then otherwise required to have spousal consent.
     3.32 Retired Participant. “Retired Participant” shall mean a Participant
who has retired and who is receiving benefits under this Plan.
     3.33 Sponsor “Sponsor” shall mean American Pacific Corporation.
     3.34 Spouse. “Spouse” shall mean, as required by the context of specific
provisions of this instrument, the person to whom the Participant is lawfully
married on the date on which payment of benefits commences or for purposes of
the spousal death benefit under Article XIII, the person to whom such deceased
Participant is married on the date of such Participant’s death.
     3.35 Trust Agreement. “Trust Agreement” shall mean the trust agreement
effective as of December 1, 2005, by and between the Ampac Fine Chemicals LLC
and/or American Pacific Corporation and the trustee designated therein, or such
other trust agreement or agreements that may be established from time to time
hereunder and as the same may from time to time be amended and/or restated.
     3.36 Trustee. “Trustee” shall mean the individuals and/or entity designated
in the Trust Agreement, any successor named as provided in the Trust Agreement,
and which executes a

26



--------------------------------------------------------------------------------



 



Trust Agreement as Trustee, or any other Trustee or Trustees designated in any
trust agreement or trust agreements which may be established to carry out the
purposes of this Plan.
     3.37 Trust Fund. “Trust Fund” shall mean all cash and securities and all
other assets of whatever nature deposited with or acquired by the Trustee or
Trustees in the capacity of Trustee of this Plan and all accumulated income
thereon.
     3.38 Vested Percentage. “Vested Percentage” shall mean the percentage of a
Participant’s accrued Pension Benefit which is vested and nonforfeitable,
determined according to Article X.

27



--------------------------------------------------------------------------------



 



ARTICLE IV
PARTICIPATION IN PROGRAM “D”
     Every Employee who was a participant in Program D on November 30, 2005 and
who became an Employee on December 1, 2005 shall become a Participant in this
Plan and become eligible to accrue benefits under this Plan on December 1, 2005.
     Every other Employee shall become a Participant in this Plan and become
eligible to accrue benefits hereunder, as of the first day of the month
coinciding with or next following his most recent date of hire. No person shall
be eligible to accrue benefits under this Plan during any period of time during
which he is accruing benefits under any other pension or retirement plan to
which the Company contributes (including the Ampac Fine Chemicals Pension Plan
for Bargaining Employees), except a federal or state, social security or similar
welfare program; nor shall any person be eligible to accrue benefits under this
Plan during any period of time that such person is not an Employee, as defined
in Article II, except as expressly provided in Article IX (relating to total and
permanent disability).

28



--------------------------------------------------------------------------------



 



ARTICLE V
MEMBER COMPANY CONTRIBUTIONS
     The Member Companies will from time to time contribute such amounts as are
required under the provisions of the Employee Retirement Income Security Act of
1974, and at their option may contribute additional amounts as they deem
desirable. All Member Company Contributions made hereunder shall be deposited
with the Trustee and held as part of the Trust Fund.

29



--------------------------------------------------------------------------------



 



ARTICLE VI
RETIREMENT
     6.1 Normal Retirement Date. The Normal Retirement Date of any Participant
shall be the first day of the month coinciding with or next following his
sixty-fifth (65th) birthday. Normal Retirement Age is age sixty-five (65).
     6.2 Early Retirement Date. Any Participant who is an Employee, who was
credited with an hour of service under Program D for services before December 1,
1992, and who, on or after December 1, 1974, has attained age 55 and completed
at least 5 years of Cumulative Service may elect to retire on an Early
Retirement Date. A Participant who was not credited with an hour of service
under Program D for services before December 1, 1992 may not elect to retire on
an Early Retirement Date until he has attained age 55 and completed at least
10 years of Cumulative Service. Such Early Retirement Date shall be the first
day of any month selected by the Participant which occurs before his Normal
Retirement Date and after his satisfaction of the applicable age and service
requirements set forth in this Section 6.2
     6.3 Late Retirement Date. A Participant who remains employed by the Company
or an Affiliated Company beyond the date which would have been his Normal
Retirement Date may retire as of the first day of any month thereafter, and the
date of such subsequent retirement shall be his Late Retirement Date.

30



--------------------------------------------------------------------------------



 



ARTICLE VII
DETERMINATION OF PENSION INCOME
     7.1 General. Upon his Normal Retirement Date each Participant shall be
entitled to a Pension Benefit. The Normal Monthly Pension Benefit shall be
determined as set forth in Section 7.2. The Pension Benefit to which a
Participant shall be entitled will be the Normal Monthly Pension Benefit, or the
Minimum Benefit determined as set forth in Section 7.3, whichever is greater
plus, in the case of a Participant who became an employee of Aerojet Fine
Chemicals LLC after June 1, 2000 and who became a Participant on December 1,
2005, the amount of the normal monthly pension benefit accrued to the
Participant as of November 30, 2005 under the provisions of the GenCorp
Consolidated Pension Plan (without regard to Programs C and D) in effect on that
date and as set forth in Schedule D.
     The Pension Benefit to which any Participant, who was employed by the
Aerojet Fine Chemicals LLC on June 1, 2000, is entitled under this Plan shall be
offset and reduced by the amount of Pension Benefit such Participant is entitled
to receive under the Aerojet Plan, assuming that payment of such Pension Benefit
under the Aerojet Plan commences at the same time the Participant commences to
receive his Pension Benefit under this Plan; provided, however, that for this
purpose the value of that part of any Participant’s Pension Benefit under the
Aerojet Plan that is attributable to Variable Benefit units shall be fixed as of
December 1, 1999.
     The form in which benefits are payable is provided in Article X. The amount
of benefits described below in Sections 7.2 through 7.5 is the amount of
benefits payable in the form of a single life annuity.

31



--------------------------------------------------------------------------------



 



     7.2 Normal Monthly Pension Benefit. The Normal Monthly Pension Benefit
which a Participant accrues during a Plan Year shall be credited to him as of
each such Plan Year. The total Normal Monthly Pension Benefit of a Participant
shall be equal to the sum of the following:
     (a) The amount of the normal monthly pension benefit accrued to the
Participant as of November 30, 2005, under the provisions of Program D as in
effect on that date and as set forth in Schedule D.
     (b) A monthly amount equal to the sum of:
     (i) 1/12 of 1.625% of the lesser of his Annual Earnings and the Average
Social Security Wage Base for such Plan Year, multiplied by the number of months
of his Credited Service in such Plan Year from December 1, 2005 through the
month in which he attains 35 years of Credited Service;
     (ii) 1/12 of 2.0% of the excess, if any, of his Annual Earnings over the
Average Social Security Wage Base for such Plan Year, multiplied by the number
of months of his Credited Service in such Plan Year from December 1, 2005
through the month in which he attains 35 years of Credited Service;
     (iii) 1/12 of 2.0% of his Annual Earnings for such Plan Year, multiplied by
the number of months of his Credited Service in such Plan Year following the
month in which he attains 35 years of Credited Service.
     7.3 Minimum Benefit. A Participant’s Minimum Benefit shall be the benefit
calculated in accordance with subsection (a), (b), or (c), below, whichever is
greatest. For this purpose, if the formula refers to a “plan year” prior to
December 1, 2005, such “plan year” shall be the period beginning December 1, and
ending the following November 30.

32



--------------------------------------------------------------------------------



 



     (a) A monthly benefit equal to forty-four dollars ($44.00) per year of
Credited Service.
     (b) 1/12 of the sum of (i), (ii) and (iii) where
     (i) equals the Participant’s years and twelfths of years of Credited
Service not in excess of 35 years, multiplied by 1.125% of that portion of his
Average Annual Earnings not in excess of the Average Social Security Wage Base,
     (ii) equals the Participant’s years and twelfths of years of Credited
Service, not in excess of 35 years, multiplied by 1.5% of that portion, if any,
of his Average Annual Earnings in excess of the Average Social Security Wage
Base, and
     (iii) equals the Participant’s years and twelfths of years of Credited
Service in excess of 35 years, multiplied by 1.5% of his Average Annual
Earnings.
     (c) A monthly benefit equal to the sum of (i) and (ii) where
     (i) equals the sum of (A) and (B) where
     (A) equals 1/12 of 1.2% of the Participant’s Annual Earnings not in excess
of $15,000 during each Plan Year prior to December 1, 1989 for which he was
credited with Credited Service, and
     (B) equals 1/12 of 2.0% of the Participant’s Annual Earnings in excess of
$15,000 during each Plan Year prior to December 1, 1989 for which he was
credited with Credited Service, and
     (ii) equals the sum of (A) and (B) and (C) where

33



--------------------------------------------------------------------------------



 



     (A) equals 1/12 of 1.625% of the lesser of his Annual Earnings and the
Average Social Security Wage Base for each Plan Year commencing after
November 30, 1989, multiplied by the number of months of his Credited Service in
such Plan Year through the month in which he attains 35 years of Credited
Service.
     (B) equals 1/12 of 2.0% of the excess, if any, of his Annual Earnings over
the Average Social Security Wage Base for each Plan Year commencing after
November 30, 1989, multiplied by the number of months of his Credited Service in
such Plan Year through the month in which he attains 35 years of Credited
Service; and
     (C) equals 1/12 of 2.0% of his Annual Earnings for each Plan Year
commencing after November 30, 1989, multiplied by the number of months of his
Credited Service in such Plan Year following the month in which he attains
35 years of Credited Service.
     If a Participant whose employment terminates is subsequently rehired, the
determination of his Pension Benefit made on or after the time of his prior
termination will be disregarded and a subsequent determination will be made on
or after his later termination or later retirement at Retirement Date taking
into account all service until such time, and such later determination shall be
controlling.
As of each October 1, the benefits being paid to any person shall be compared to
the benefits that would be paid to such person if such person’s benefits were
based on a Minimum Benefit applicable to such person. For the Plan Year
commencing as of such October 1, benefits shall be based on the applicable
Minimum Benefit if an increase in benefits would thereby result. For

34



--------------------------------------------------------------------------------



 



purposes of applying the provisions of the two preceding sentences, unless
expressly provided to the contrary in resolutions of the Board of Directors, no
adopted change in any of the pension benefit calculations shall apply to or with
respect to a Participant whose employment for the Company and all Affiliated
Companies has terminated prior to the effective date of such change.
     7.4 Early Retirement.
     (a) If a person employed by a Member Company or an Affiliated Company
elects to receive his Pension Benefit by retiring at an Early Retirement Date he
shall receive his Vested Percentage of his Pension Benefit commencing on his
Early Retirement Date or on such later date prior to his Normal Retirement Date
which he shall designate. Such Pension Benefit shall be determined in the same
manner as the Pension Benefit (whether Normal Monthly Pension Benefit or Minimum
Benefit) payable on Normal Retirement Date, but shall be reduced by reason of
the commencement of such benefits prior to Normal Retirement Date. Such
reduction shall be in the amount of four-tenths of one percent (0.4%) for each
month that the commencement of such Participant’s Pension Benefit precedes the
first day of the month coinciding with or next following his sixty-second (62nd)
birthday, with no reduction by virtue of its commencement on or after such a
person’s sixty-second (62nd) birthday.
     (b) In the case of a person whose employment for the Company and all
Affiliated Companies terminates with a vested right to a Pension Benefit (but
who at the time of such termination is not eligible to retire on an Early
Retirement Date) and who elects to receive such Pension Benefit commencing on
the first day of any month coinciding with or following his fifty-fifth (55th)
birthday, as provided in Section 9.2, the monthly amount of Pension Benefit
(whether Normal Monthly Pension Benefit or

35



--------------------------------------------------------------------------------



 



Minimum Benefit) shall be a reduced percentage of the Pension Benefit otherwise
payable. Such reduced percentage shall be determined in accordance with
Schedule A attached hereto and not in accordance with the percentage reduction
set forth in the preceding subsection (a) of this Section 7.4.
     (c) A Participant who has a Spouse shall not be required to furnish the
written consent of his Spouse to any election regarding the commencement of
benefits prior to age sixty-five (65) provided such benefits are payable in the
normal form under Section 10.1(a) or pursuant to the Participant’s Qualified
Election to receive payment in an optional form under Section 10.2.
     7.5 Retirement On Late Retirement Date. If a Participant retires on a date
which is subsequent to his Normal Retirement Date, the benefit to which he may
be entitled shall commence as of the first day of the month coinciding with or
next following the date of his actual retirement as though such date were his
Normal Retirement Date; provided, however, in the case of a Participant who is a
Five Percent Owner, as defined in Section 23.2(b), benefits shall commence no
later than the April 1 following the calendar year in which the Participant
attains age seventy and one-half (70-1/2) even if he has not actually retired.
     7.6 Maximum Benefit Limitations. The maximum annual amount of Pension
Benefits payable as a single life annuity described in Article X to a
Participant under this Plan in any Plan Year (determined without regard to the
special rule applicable to Participants who transferred from GenCorp Inc. to
Aerojet Fine Chemicals LLC after June 1, 2000 and before December 1, 2005),
shall be the lesser of:

36



--------------------------------------------------------------------------------



 



     (a) Two and one-half percent (2-1/2%) multiplied by such Participant’s
Credited Service (determined in the manner applicable to determining the Minimum
Benefit) and further multiplied by his average Annual Earnings during his three
(3) consecutive Plan Years which produces the highest annual average; and
     (b) One hundred twenty percent (120%) of his average Annual Earnings during
his three (3) consecutive Plan Years which produces the highest annual average
minus fifty percent (50%) of the annual primary social security benefit which
such Participant is eligible to receive. In the case of a Participant retiring
on or after Normal Retirement Date the annual primary social security benefit
shall be the benefit which such Participant is eligible to receive upon
retirement based upon social security benefit levels in effect at his Normal
Retirement Date. In the case of a Participant terminating employment before
Normal Retirement Date, the annual primary social security benefit shall be the
benefit which such Participant would receive at Normal Retirement Date if he did
not earn any further compensation until that date from any source and based upon
social security benefit levels in effect on the date of his termination of
employment.
     The primary social security benefit shall be determined for purposes of
this Section 7.6 by the Pension Plan Committee. In making this determination,
the Pension Plan Committee may estimate a Participant’s pre-separation salary
history by applying a salary scale, projected backwards, to the Participant’s
compensation as of the date on which his employment terminated. At the election
of the Pension Plan Committee, said salary scale shall be either (a) the actual
change in the average wages from year to year as determined by the Social
Security Administration or (b) a level annual percentage in the amount of six
percent (6%). Notwithstanding the foregoing, if the Pension Plan

37



--------------------------------------------------------------------------------



 



Committee elects to estimate a Participant’s pre-separation salary history, in
determining the primary social security benefit the Pension Plan Committee shall
consider competent evidence supplied by a Participant of such Participant’s
prior earnings history for social security purposes if such evidence is
presented by the Participant not later than twelve (12) months after termination
of employment with the Company and all Affiliated Companies, or the date the
Participant is notified of the benefit under the Plan to which he is entitled.
     In no event, however, shall the total annual amount of Pension Benefits
payable to a Participant exceed the limitation on benefits as provided in
Article XXI.

38



--------------------------------------------------------------------------------



 



ARTICLE VIII
DISABILITY PROVISION
     8.1 Disability Provision. A Participant in Employee status who through some
unavoidable cause becomes totally and permanently disabled, as defined in
Section 8.2, shall be eligible to accrue Cumulative and Credited Service in
accordance with this Article VIII. Such accrual of Cumulative and Credited
Service shall commence on the date that the Pension Plan Committee determines
the Participant to be totally and permanently disabled, but not sooner than six
(6) months following the cessation of active performance of duties by reason of
disability. In the case of any Disabled Participant, for purposes of determining
Pension Benefits with respect to Credited Service accrued in accordance with
this Article VIII, the Annual Earnings of such Participant shall be deemed to
include only the salary (excluding bonuses, commissions and overtime) of such
Participant as in effect at the time of cessation of active performance of
duties by reason of disability. The accrual of Cumulative Service and Credited
Service provided herein shall continue until the earliest of the date (1) such
total and permanent disability ceases (including but not limited to a cessation
of such disability by reason of the cessation of Social Security disability
benefits), (2) the Participant reaches Normal Retirement Date, (3) payment of
his Pension Benefit commences, (4) the Participant fails to comply with
examination requirements as provided in Section 8.4, or (5) the Participant
engages in any regular occupation or employment subsequent to his disability as
provided in Section 8.4.
     8.2 Determination of Total and Permanent Disability. A Participant shall be
deemed to be totally and permanently disabled when (a) he is entitled to receive
Social Security disability benefits and (b) on the basis of proof satisfactory
to the Pension Plan Committee, the Pension Plan Committee determines that as a
result of any physical or mental condition he is

39



--------------------------------------------------------------------------------



 



totally prevented from engaging in any regular occupation or employment for wage
or profit (except such employment as is found by the Pension Plan Committee to
be for purposes of rehabilitation) and the condition will, in the opinion of the
physician or physicians, clinic or hospital who make the examination or
examinations provided herein, be permanent, total and continuous for the
remainder of his life. To the extent permitted by law, a Participant shall not
be deemed disabled for the purposes of this section if, on the basis of proof
satisfactory to it, the Pension Plan Committee determines that his disability
arose from any intentionally self-inflicted injury or injury resulting from
participation in any criminal undertaking or from service in the armed forces of
any country, or consists of chronic alcoholism or addiction to narcotics (or
injury or disease resulting there from). Application for Disability Benefits
must be received no later than one year after your last date of active
employment
     8.3 Early Commencement of Benefits. A Participant who is totally and
permanently disabled and who has accrued Cumulative Service and Credited Service
pursuant to Section 8.1, may, on or after attaining age fifty-five (55) and
completing at least five (5) years of Cumulative Service, elect to have his
accrued Pension Benefit commence on the first day of a month designated by the
Participant coinciding with or after his fifty-fifth (55th) birthday and before
his Normal Retirement Date. In such event the Pension Benefit to which he would
otherwise be entitled shall be reduced by reason of the commencement of payments
prior to Normal Retirement Date, in accordance with Section 7.4(a). If the
Pension Benefit is paid in a form other than a single life annuity, the Pension
Benefit also will be subject to such further reductions as are provided in
Article X.
     8.4 Verification of Disability. A Participant who becomes totally and
permanently disabled shall be required to submit to a medical examination and to
such reexamination as the

40



--------------------------------------------------------------------------------



 



Pension Plan Committee shall deem necessary in order to make a determination
concerning his mental or physical condition. An individual who is accruing
Cumulative and Credited Service pursuant to this Article VIII may be required to
submit to a medical examination at any time, but not more often than once every
six (6) months, to determine whether he is eligible to continue accruing such
Cumulative and Credited Service. If on the basis of such examination it is
determined by the Pension Plan Committee that such individual prior to attaining
age sixty-five (65), has sufficiently recovered to engage in any regular
occupation or employment for wage or profit, or if it is determined by the
Pension Plan Committee that such individual has engaged in any regular
occupation or employment subsequent to his disability (except such employment as
is found by the Pension Plan Committee to be for purposes of rehabilitation),
continued accrual of Cumulative and Credited Service shall cease as of the date
determined by the Pension Plan Committee. In the event that such individual
shall fail within thirty (30) days after notice to submit to medical
examination, his accrual of Cumulative and Credited Service shall cease until he
has submitted to such examination after which his continued eligibility to
accrue Cumulative and Credited Service may be determined as provided above. The
medical examinations provided herein shall be made by a competent physician or
physicians or clinic or hospital selected by the Pension Plan Committee at no
cost to the Participant.

41



--------------------------------------------------------------------------------



 



ARTICLE IX
VESTING AND VESTED TERMINATION
     9.1 Vesting and Vested Percentage. A Participant shall become fully vested
in his accrued Pension Benefits upon his sixty-fifth (65th) birthday (if he is
then employed by the Company or an Affiliated Company), or upon completion of
five (5) years of Cumulative Service, whichever shall occur first.
     9.2 Early Commencement of Benefits. A Participant whose employment
terminates after completion of five (5) or more years of Cumulative Service but
before becoming eligible for and entitled to retirement on an Early Retirement
Date in accordance with Section 6.2 may, upon attaining age fifty-five
(55) elect to receive his Vested Percentage of his Pension Benefit, commencing
on the first day of any month designated by the Participant coinciding with or
after his fifty-fifth (55th) birthday and before his Normal Retirement Date. If
the Participant was credited with an hour of service under Program D before
December 1, 1992, the amount actually payable on such early commencement date
shall be a reduced percentage, determined in accordance with Schedule A attached
hereto, of his vested Pension Benefit payable at Normal Retirement Date. If the
Participant was not credited with an hour of service under Program D before
December 1, 1992, the amount actually payable on such early commencement date
shall be the Actuarial Equivalent of his vested Pension Benefit payable at
Normal Retirement Date. The percentage reduction specified in Section 7.4(a) for
early retirement shall not apply.

42



--------------------------------------------------------------------------------



 



ARTICLE X
PAYMENT OF BENEFITS
     10.1 Normal Form of Payment.
     (a) The Pension Benefit payable to a Participant who has a Spouse on his
Annuity Starting Date shall be a reduced benefit payable for the lifetime of the
Participant, and upon his death fifty percent (50%) of the amount payable to the
Participant will be paid to the Spouse of the Participant, for the lifetime of
such Spouse. The reduced monthly amount payable to a Participant during his
lifetime (as provided in this Section 10.1(a)), shall be a percentage of the
amount otherwise payable in the form described in Section 10.1(b) below, and
such percentage shall be determined in accordance with Schedule B, attached
hereto.
     (b) The Pension Benefit payable to any Participant who does not have a
Spouse on his Annuity Starting Date shall be a single life annuity, payable for
the lifetime of the Participant, which is the amount provided in Article VII,
VIII or IX, as appropriate.
     10.2 Optional Form of Payment. Subject to the provisions of Section 10.3,
below, a Participant (including a former Employee with a vested interest as
provided in Article IX) may make an election, at any time prior to the date with
respect to which his retirement income commences, to receive the retirement
income otherwise payable to him in an optional form described in either
Section 10.2(a), Section 10.2(b) or Section 10.2(c) below:
     (a) A single life annuity, as described in Section 10.1(b), payable to the
Participant for his lifetime.
     (b) A joint and survivor annuity, with reduced monthly payments to the
Participant for his lifetime, with the percentage of such monthly amount
continued

43



--------------------------------------------------------------------------------



 



thereafter to the Participant’s designated Joint Annuitant, to be paid monthly
for the lifetime of such Joint Annuitant, ending with the last payment made
prior to the death of such Joint Annuitant. Subject to the provisions of
Section 10.6, the applicable Joint Annuitant’s percentage shall be specified by
the Participant at the time of electing the joint and survivor annuity described
in this Section 10.2(b), and shall be either fifty percent (50%) or one hundred
percent (100%). The reduced monthly amount payable to a Participant during his
lifetime (as provided in this Section 10.2(b)), shall be a percentage of the
amount otherwise payable in the form described in Section 10.1(b) above, and
such percentage shall be determined in accordance with Schedule B (where fifty
percent (50%) is payable to the Joint Annuitant) or Schedule C (where one
hundred percent (100%) is payable to the Joint Annuitant).
     (c) A reduced pension, which shall be the Actuarial Equivalent of the
amount otherwise payable in the form described in Section 11.1(b), payable
during the Participant’s life, but for a term certain of 5, 10, 15 or 20 years
(as the Participant shall so elect provided the period specified shall not
exceed the maximum period permitted under Section 10.6, with the payment to his
Beneficiary of any pension payments remaining to be paid after the Participant’s
death, or if such Beneficiary shall have predeceased him, with the commuted
value of such remaining pension payments to be paid to his estate in one lump
sum, and with the payment to the estate of the Beneficiary in one lump sum of
the commuted value of any pension payments remaining to be paid at the death of
the Beneficiary.
Except in the case of an election of a joint and survivor annuity where (i) the
designated Joint Annuitant is the Participant’s Spouse, and (ii) the Joint
Annuitant will receive 100% of the

44



--------------------------------------------------------------------------------



 



monthly pension benefit paid to the Participant during his lifetime, such
election must be a Qualified Election.
     10.3 Election Not to Take Joint and Survivor Annuity. At least thirty
(30) and no more than ninety (90) days before the date with respect to which a
Participant’s benefit under this Plan commences to be paid in the form of a
joint and survivor annuity described in Section 10.1(a), such Participant shall
be furnished, in writing, (a) a general description of such joint and survivor
annuity, (b) a general description of the circumstances in which it will be
provided, (c) notice of the Participant’s right, prior to the commencement of
benefits, to make an election to receive his benefits in an optional form
described in Section 10.2 (and the right to revoke such election, together with
an explanation of the effect of such revocation), (d) a general description of
the relative financial effect on a Participant’s benefits of an election to
receive benefits in a form other than the joint and survivor annuity provided in
Section 10.1(a), and (e) a general description of the rights of the
Participant’s Spouse under applicable provisions of the Internal Revenue Code
pertaining to a Qualified Election. At the same time the Participant also shall
be furnished, or be advised of the availability of, a written explanation of the
terms and conditions of the joint and survivor annuity described in
Section 10.1(a) and the financial effect upon the particular Participant’s
annuity of making an election to receive benefits in an optional form.
     Subject to Section 10.8, an election (including a Qualified Election) under
this Section 10.3 may be made by a Participant hereunder at any time prior to
the commencement of benefits. Except in the case of an election of a joint and
survivor annuity where (i) the designated Joint Annuitant is the Participant’s
Spouse, and (ii) the Joint Annuitant will receive 100% of the monthly pension
benefit paid to the Participant during his lifetime, such election must be a
Qualified Election which is in writing and clearly indicates that the
Participant is making a

45



--------------------------------------------------------------------------------



 



Qualified Election to receive benefits in a form other than that of the joint
and survivor annuity provided under Section 10.1(a).
     10.4 Designation of Joint Annuitant. Whenever a Participant may be
permitted to designate a Joint Annuitant pursuant to this Article X, such
designation shall be made in the form of an election (including, where required,
a Qualified Election) by the execution and delivery to the Pension Plan
Committee of an instrument in form satisfactory to the Pension Plan Committee.
An election of an optional form of benefit under this Article X may be revoked
or a different Joint Annuitant may be named before payment of the Participant’s
retirement income commences, with the written consent of the Pension Plan
Committee in accordance with rules of uniform application for all Participants
similarly situated.
     10.5 Conditions of Qualified Election. Except as provided in Article XII,
in the event that a Participant has made an election (including, where required,
a Qualified Election) to receive an optional form of benefit under this
Article X, and either the Participant or the Joint Annuitant designated to
receive such payments dies before payment of the Participant’s Retirement Income
commences, such election of an optional form shall not become effective.
     10.6 Limitations on Distribution of Benefits.
     (a) Required Beginning Date: Distribution of Benefits must commence not
later than a Participant’s Required Beginning Date. The Required Beginning Date
for payment of a pension to a Participant is the first day of April of the
calendar year following the calendar year in which the Participant attains age
70-1/2. If the provisions of this Section require the payment of benefits to a
Participant who has not yet terminated employment, the Participant’s Normal
Monthly Pension Benefit earned during each subsequent accrual period and
determined as of the end of such period shall be actuarially

46



--------------------------------------------------------------------------------



 



reduced to reflect distributions made during the period to which the additional
Accrued Benefit relates.
     (b) The provisions of this Section will apply to any distribution of a
Participant’s interest and will take precedence over any inconsistent provisions
of this Plan. However, this Section is not intended to provide an optional form
of distribution or commencement date not otherwise allowed under the Plan unless
the timing or amount of payments to be made under the applicable provisions of
the Plan, without regard to this Section, would be later than the Required
Beginning Date or less than the required minimum provided under this Section.
     (c) All distributions required under this Section shall be determined and
made in accordance with Section 401(a)(9) of the Code and the regulations
thereunder, including the incidental death benefit requirements of Code
Section 401(a)(9)(G) and Treas. Reg. 1.401(a)(9)-6, Q & A-2. The Plan shall
apply the minimum distribution requirements of Code Section 401(a)(9) in
accordance with the Final Treasury Regulations issued June 15, 2004 thereunder.
     (d) Distribution of benefits, if not made in a single sum, shall be made
over one of the following periods (or a combination thereof): 1) the life of the
Participant; 2) the lives of the Participant and a designated Beneficiary; 3) a
period not extending beyond the life expectancy of the Participant or 4) a
period not extending beyond the life expectancy of the Participant and a
designated Beneficiary.
     (e) If the distribution of the Participant’s interest has begun in
accordance with the preceding paragraph and the Participant dies before his
entire interest has been

47



--------------------------------------------------------------------------------



 



distributed to him, the remaining portion of such interest shall be distributed
at least as rapidly as under the method of distribution used as of his date of
death.
     (f) If the Participant dies before distribution commences, his or her
entire interest will be distributed no later than the date specified below:
     (1) Payments of any portion of such interest to the Participant’s surviving
Spouse shall be made over the life or life expectancy of such surviving Spouse
commencing no later than December 31 of the calendar year in which the
Participant would have attained age seventy and one half (701/2) or, if later,
December 31 of the calendar year containing the first anniversary of the
Participant’s death except to the extent an election is made to receive a
distribution of the surviving Spouse’s entire interest no later than December 31
of the calendar year containing the fifth anniversary of the Participant’s
death.
     (2) Distribution of the entire interest of a Beneficiary other than the
Participant’s surviving Spouse shall be made no later than December 31 of the
calendar year containing the fifth anniversary of the Participant’s death except
to the extent an election is made to receive distributions over the life or life
expectancy of such designated Beneficiary commencing no later than December 31
of the calendar year containing the first anniversary of the Participant’s
death;
     Such election must be made by the Participant (or his designated
Beneficiary or surviving Spouse, if the Participant dies without having made
such an election) on or before the earlier of the date by which distribution
must commence absent such election and the date distribution must commence
assuming such election has been made.

48



--------------------------------------------------------------------------------



 



     If the Spouse dies before payments begin, subsequent distributions are
required under this subsection (except for subsection (f)(2)) as if the
surviving Spouse was the Participant.
     (g) For the purpose of this Section, distribution of a Participant’s
interest is considered to begin on the Participant’s required beginning date
(or, if the last sentence of subsection (f) applies, the date distribution is
required to begin to the surviving Spouse pursuant to subsection (f)). If
distribution in the form of an annuity irrevocably commences to the Participant
before the required beginning date, distribution is considered to commence on
the date it actually commences.
     (h) Any amount paid to a child shall be treated as if it had been paid to
the surviving Spouse if such amount will become payable to the surviving Spouse
when the child reaches the age of majority.
     (i) For purposes of this Section, any distribution required under the
incidental death benefit requirements of Section 401(a) of the Code shall be
treated as a distribution required under Section 401(a)(9) of the Code.
     (j) Required Actuarial Increase.
     (i) Except with respect to a Five-Percent Owner, a Participant’s accrued
benefit must be actuarially increased to take into account the period after age
701/2 in which the Participant does not receive any benefits under the Plan. The
actuarial increase begins on the April 1 following the calendar year in which
the Participant attains age 701/2 and ends on the date on which benefits
commence after retirement in an amount sufficient to satisfy Code section
401(a)(9).

49



--------------------------------------------------------------------------------



 



     (ii) The amount of actuarial increase payable as of the end of the period
of actuarial increases must be no less than the actuarial equivalent of the
Participant’s retirement benefits that would have been payable as of the date
the actuarial increase must commence plus the actuarial equivalent of additional
benefits accrued after that date, reduced by the actuarial equivalent of any
distributions made after that date.
     10.7 Direct Rollovers.
     (a) Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a Distributee’s election under this section, a Distributee may
elect, at the time and in the manner prescribed by the Pension Plan Committee,
to have any portion of an Eligible Rollover Distribution paid directly to an
Eligible Retirement Plan specified by the Distributee in a Direct Rollover.
     (b) Definitions. For purposes of this Section, the following terms shall
have the meanings set forth in this subsection:
     (1) “Eligible Rollover Distribution” means any distribution of all or any
portion of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include: (i) any distribution of less than Two
Hundred Dollars; (ii) any distribution that is one of a series of substantially
equal periodic payments (not less frequently than annually) made for the life
(or life expectancy) of the Distributee or the joint lives (or joint life
expectancies) of the Distributee and the Distributee’s designated Beneficiary,
or for a specified period of ten years or more; (iii) any distribution to the
extent such distribution is required under Code section 401(a)(9); and (iv) the
portion of any distribution that

50



--------------------------------------------------------------------------------



 



is not includible in gross income (determined without regard to the exclusion
for net unrealized appreciation with respect to employer securities).
     (2) “Eligible Retirement Plan” means an individual retirement account
described in Code section 408(a), an individual retirement annuity described in
Code section 408(b), an annuity plan described in Code section 403(a), or a
qualified trust described in Code section 401(a) that accepts the Distributee’s
Eligible Rollover Distribution. However, in the case of an Eligible Rollover
Distribution to the surviving spouse, an Eligible Retirement Plan is an
individual retirement account or individual retirement annuity. An Eligible
Retirement Plan shall also mean an annuity contract described in section 403(b)
of the Code and an eligible plan under section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan. The
definition of Eligible Retirement Plan shall also apply in the case of a
distribution to a surviving Spouse, or to a Spouse or former Spouse who is the
alternate payee under a qualified domestic relation order, as defined in section
414(p) of the Code.
     (3) “Distributee” means any Participant who is or was an Employee, and any
Beneficiary who is or was a Participant’s Spouse (including any former Spouse
who is an alternate payee under a qualified domestic relations order, as defined
in Code section 414(p) with regard to any spousal interests recognized or
created under the Plan.

51



--------------------------------------------------------------------------------



 



     (4) “Direct Rollover” means a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee. A portion of a distribution shall
not fail to be an eligible rollover distribution merely because the portion
consists of after-tax employee contributions which are not includible in gross
income. However, such portion may be paid only to an individual retirement
account or annuity described in section 408(a) or (b) of the Code, or to a
qualified defined contribution plan described in section 401(a) or 403(a) of the
Code that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so includible.
     10.8 Consent to Certain Distribution of Benefits. Notwithstanding any
provision of the Plan to the contrary, if the Actuarial Equivalent present value
of a Participant’s vested accrued benefit exceeds (or at the time of any prior
distribution exceeded) $5,000, and the Participant’s vested accrued benefit is
immediately distributable, the Participant and the Participant’s Spouse (if the
Participant elects as Retroactive Annuity Starting Date pursuant to Section 16.1
or a form of payment other than a Qualified Joint and Survivor Annuity) must
consent to any distribution of such accrued benefit. Except as provided in
Section 16.1 with respect to Retroactive Annuity Starting Date, the consent of
the Participant and the Participant’s Spouse (if required) must be obtained in
writing within the 90-day period ending on the Annuity Starting Date. The
Pension Plan Committee will notify the Participant and the Participant’s Spouse
of the right to defer any distribution until the Participant’s Normal Retirement
Date. Such notification will include a general description of the material
features and an explanation of the relative value of the optional forms of
benefit available under the Plan in a manner that would satisfy the notice

52



--------------------------------------------------------------------------------



 



requirements of Code Section 417(a)(3), and will be provided no fewer than
30 days nor more than 90 days prior to the Participant’s Annuity Starting Date.
     If the Participant, after having received the written explanation described
above, affirmatively elects a form of distribution and the spouse consents to
that form of distribution (if necessary), the Annuity Starting Date may be less
than thirty (30) days after the written explanation was provided to the
Participant, provided that the following requirements are met:
     (1) The Pension Plan Committee provides information to the Participant
clearly indicating that the Participant has a right to at least thirty (30) days
to consider whether to waive the Qualified Joint and Survivor Annuity and
consent to another form of distribution;
     (2) The Participant is permitted to revoke an affirmative distribution
election until the later of the Annuity Starting Date or the eighth day
following the date the foregoing explanation is provided to the Participant;
     (3) Except as provided in Section 16.1 with respect to Retroactive Annuity
Starting Dates, the Annuity Starting Date is after the date the foregoing
explanation is provided to the Participant; and
     (4) Distribution in accordance with the affirmative election does not
commence before the eighth day after the foregoing explanation is provided to
the Participant.
     Notwithstanding the foregoing, only the Participant is required to consent
to the commencement of a distribution in the form of a qualified joint and
survivor annuity described in Section 10.1(a). Neither the consent of the
Participant nor the Participant’s Spouse is required to the extent that a
distribution is required to satisfy Code Section 401(a)(9) or 415.

53



--------------------------------------------------------------------------------



 



     An accrued benefit is immediately distributable if any part of the accrued
benefit could be distributed to the Participant or the Participant’s Spouse
before the Participant attains (or would have attained, if the Participant had
not died) age sixty-five (65).

54



--------------------------------------------------------------------------------



 



ARTICLE XI
NO PAYMENTS OF BENEFITS DURING EMPLOYMENT
     11.1 No Commencement of Benefits During Employment. Except as provided in
Section 10.6, no benefits shall commence to be paid under this Plan to a
Participant while he is employed by a Member Company or an Affiliated Company.
     11.2 Suspension of Benefits. If a Member Company or an Affiliated Company
rehires a Participant who has retired and to whom payment of a Pension Benefit
has commenced, or if a Participant continues to be employed by a Member Company
or Affiliated Company after his Normal Retirement Date, payment of his Pension
Benefit shall (i) commence or continue during the subsequent period of
reemployment if he is scheduled to be employed, and is so employed, for no more
than 40 Hours of Service in any month or 173 Hours of Service in a Plan Year,
whichever occurs first, and (ii) cease either upon such re-employment in all
other cases or when the Participant’s Hours of Service exceed 40 Hours of
Service in a month or 172 Hours of Service in a Plan Year, whichever occurs
last. If payment of benefits ceases in accordance with the foregoing sentence,
then upon termination of employment thereafter, the Participant shall be
entitled to benefits computed in accordance with Article VII, giving effect to
his credited Service before and after such re-employment and adjusted to reflect
the payment of benefits before and after such re-employment. From time to time,
the Pension Plan Committee shall adopt written procedures regarding the
suspension of benefits payable to Participants during a subsequent period of
employment, which comply with the requirements of Section 203(a)(3)(B) of the
Employee Retirement Income Security Act of 1974 and any applicable regulation
promulgated thereunder.

55



--------------------------------------------------------------------------------



 



ARTICLE XII
SPOUSAL DEATH BENEFIT
     12.1 Spousal Death Benefit. Subject to the provisions of this Article XII,
if a Participant dies (1) after having completed at least five (5) years of
Cumulative Service or after having attained Normal Retirement Date (whether or
not he has actually retired) and (2) before payment of his Pension Benefit
commences, a monthly benefit, based on his accrued benefit under this Plan to
the extent vested, will be payable to the Spouse to whom such Participant is
lawfully married on the date of his death. Such monthly benefit for such Spouse
shall commence on the later of (a) first day of the first month following the
Participant’s death or (b) the first day of the month coinciding with or next
following the date on which the Participant would have attained age 55 had his
death not occurred. Such monthly benefit shall end upon such Spouse’s death. The
monthly amount of such benefit shall be equal to the monthly amount which would
have been payable to such Spouse after the Participant’s death had the
Participant’s employment terminated on the date of his death, and had payments
commenced to be paid to such Participant on the later of (a) such date or
(b) the first day of the month coinciding with or next following the date on
which he would have attained age 55 had his death not occurred, in the form of
the joint and survivor annuity provided in Section 10.1(a). However, if the
Participant elected a 100% joint and survivor annuity with his surviving Spouse
as his joint annuitant within 90 days prior to his death and the Participant
dies prior to benefit commencement, the benefit under this Section shall be
calculated by substituting such payment form for the joint and survivor annuity
provided in Section 10.1(a). For purposes of determining the appropriate
reduction factor in the case of benefits commencing prior to the date on which
the Participant would have attained age 65, the provisions of Section 7.4(a)
shall apply in the case of a Participant whose death occurs on or after

56



--------------------------------------------------------------------------------



 



attainment of age fifty-five (55) and the factors set forth in Schedule A
attached hereto shall apply in all other cases.
     12.2 Marriage Requirement. No benefit shall be payable under this
Article XII other than to the Spouse of a Participant who (a) is lawfully
married to the Participant on the date of the Participant’s death, and (b) in
the case of a Participant who as of the date of his death had not attained age
fifty-five (55), had been lawfully married to the Participant throughout the one
(1) year period ending on the date of the Participant’s death.
     12.3 Certain Elections. A Participant whose employment for the Company and
all Affiliated Companies terminates, may make a Qualified Election at any time
prior to the date of his death not to have such coverage apply.
     Within the applicable period, each Participant described in the preceding
provisions of this Section shall be furnished a written explanation with respect
to the pre-retirement survivor annuity described in Section 12.1. Such
explanation shall be comparable to the explanation described in Section 10.3
hereof. If a Participant enters the Plan after the first day of the Plan Year in
which the Participant attains age thirty-five (35) such written explanation
shall be furnished no later than the start of the second Plan Year commencing
after the Plan Year in which such participation begins.
     For purposes of this Section the term “applicable period” means, with
respect to a Participant, whichever of the following periods end last:
     (a) the period beginning with the first day of the Plan Year on which the
Participant attains age thirty-two (32) and ending with the close of the Plan
Year preceding the Plan Year in which the Participant attains thirty-five (35),
     (b) a reasonable period after the individual becomes a Participant,

57



--------------------------------------------------------------------------------



 



     (c) a reasonable period ending after the Plan ceases to fully subsidize the
cost of pre-retirement survivor annuities,
     (d) a reasonable period ending after Section 401(a)(11) of the Code applies
to a Participant, and
     (e) a reasonable period after separation from service in case of a
Participant who separated before attaining age thirty-five (35).
     12.4 Cost of Benefit. If spousal death benefit coverage applies to a
Participant during any period of time, prior to the Participant’s death, that
the Participant is not employed by the Company or an Affiliated Company, a
charge shall be imposed. Likewise, a charge shall be imposed for any period of
time prior to December 1, 2005 with respect to which Part D as in effect on
November 30, 2005 would have imposed such a charge. Such charge shall be a
reduction of any benefits payable to or with respect to the Participant, and
shall be expressed as a percentage of such benefits for each Plan Year or
portion of a Plan Year during which coverage is in effect, as follows:

      Youngest Age During   Percentage Reduction Plan Year of Coverage   for
such year Under 35   No reduction       35 through 44   .1% (one tenth of one
percent)       45 through 54   .3% (three tenths of one percent)       55 and
over   .6% (six tenths of one percent)

     Such charge shall be imposed when coverage is provided automatically,
subject to a right to make a Qualified Election to waive coverage (as described
in Section 12.3).

58



--------------------------------------------------------------------------------



 



ARTICLE XIII
DESIGNATION OF BENEFICIARY
     13.1 Designation of Beneficiary. Whenever a Participant is entitled to
designate a Beneficiary to receive all amounts payable under this Plan in the
event of the Participant’s death, then such designation of a Beneficiary other
than the Participant’s Spouse shall be made pursuant to a Qualified Election.
     13.2 Failure of Designation. Wherever provision is made hereunder for the
payment of any death benefit to the Beneficiary of a Participant and there shall
be no properly designated Beneficiary surviving such Participant, such benefit
shall be paid to the Participant’s Spouse, if any, or if there is no spouse, to
the executor or administrator of the estate of such Participant, or, if no
executor or administrator has been duly designated and qualified, then such
benefit shall be paid to the survivors of the Participant in the following order
of priority:
     (a) Children;
     (b) Parents;
     (c) Brothers and sisters;
     (d) Heirs at law.

59



--------------------------------------------------------------------------------



 



ARTICLE XIV
TRANSFER OF EMPLOYMENT
     If any Participant transfers (a) to a position with a Member Company, other
than as an Employee as defined in this Plan, or (b) to an Affiliated Company as
a salaried employee or an hourly paid employee of such organization or entity,
such Participant for the period of such service shall continue to accumulate
Cumulative Service in accordance with Article XV of this Plan, but shall not
earn Credited Service for the period of such service. Such Participant shall
retain all other rights as provided by this Plan.

60



--------------------------------------------------------------------------------



 



ARTICLE XV
AFFILIATED SERVICE
     15.1 Definitions. For purposes of this Article XV, only the following
definition shall apply:
     (a) “Related Employee” means an employee (including a person deemed to be
an employee pursuant to Section 414(n) of the Internal Revenue Code) of a Member
Company or of an Affiliated Company who is not an Employee as defined in this
Plan.
     (b) “Related Plan” means the Ampac Fine Chemicals Pension Plan for
Bargaining Employees, and any employee pension benefit plan (within the meaning
of Section 3(2) of the Employee Retirement Income Security Act of 1974) which is
maintained by a Member Company or an Affiliated Company, other than this Plan.
     15.2 Credited Service. No Employee or former Employee shall accrue Credited
Service for purposes of this Plan for any period during which he is not an
Employee, as defined in this Plan, except as provided in Article VIII.
     15.3 Cumulative Service. In the case of an Employee or former Employee who
has rendered service as a Related Employee to a Member Company or an Affiliated
Company, Cumulative Service, for purposes of this Plan, shall include:
     (a) Full years of service credit for vesting purposes deemed to be earned
as a Related Employee under a Related Plan (but not including any such credit
with respect to service as an Employee, as defined herein, for which credit for
vesting purposes is deemed earned under Section 3.10), and
     (b) For any period of service rendered as a Related Employee during which
such Employee or former Employee is not covered by a Related Plan, any Plan Year

61



--------------------------------------------------------------------------------



 



during which the Related Employee completes at least one hour for which he is
paid or indirectly paid or entitled to payment for the performance of duties as
a Related Employee, provided, however, that no such Plan Year shall be taken
into account if service rendered during such Plan Year is included in service
credit described in Section 15.3(a), above.
     For purposes of applying the rules of this Plan respecting Breaks in
Service, a Related Employee who sustains a Break in Service under a Related Plan
shall be deemed to have sustained a Break in Service for purposes of this Plan.

62



--------------------------------------------------------------------------------



 



ARTICLE XVI
APPLICATION FOR BENEFITS
     16.1 Application for Benefits.
     (a) Any person claiming benefits under this Plan (hereinafter referred to
as “Claimant”) shall submit an application therefor to the Pension Plan
Committee, together with such documents and information as the Pension Plan
Committee may require. Except as provided below, a Participant’s Annuity
Starting Date shall not precede the later of the date the notice described in
Section 10.3 is provided to the Participant and the date an application for
benefits based on such notice is filed with the Pension Plan Committee.
     (b) If (i) circumstances exist under which the Participant’s Annuity
Starting Date is permitted under subsection (c) to precede the distribution
notice required by Code section 417(a)(3); (ii) the desired Annuity Starting
Date is permissible under the terms of the Plan; (iii) the Participant and his
or her Spouse consent in writing on forms provided by the Pension Plan
Committee; and (iv) the Participant properly completes his or her benefit
election forms and returns them to the Pension Plan Committee on a timely basis
in accordance with rules established by the Pension Plan Committee, the
Participant’s benefits will commence in the form elected by the Participant as
of the first day of the month affirmatively elected by the Participant in
accordance with the terms of the Plan and the Plan’s Administrative rules,
provided that the requirements of subsection (d) are satisfied. Such first day
of the month shall be his or her Retroactive Annuity Starting Date.

63



--------------------------------------------------------------------------------



 



     (c) A Retroactive Annuity Starting Date is permitted in the following
circumstances:
     (1) Through no fault of the Participant, the Pension Plan Committee delays
providing the distribution notice until after the date designated as the
Participant’s desired Annuity Starting Date; or
     (2) The distribution notice is not provided prior to the Normal Retirement
Date because the Participant’s whereabouts are unknown and the Participant later
comes forward and requests a benefit commencing at the Normal Retirement Date.
     (d) The benefit payable as of such Retroactive Annuity Starting Date is
subject to the following:
     (1) Amount of Payment: The amount payable as of the date the Participant’s
benefit begins shall be the Participant’s Accrued Benefit, determined as of the
Retroactive Annuity Starting Date, plus a catch-up payment increased by interest
accrued at a reasonable rate for the period commencing as of the Retroactive
Annuity Starting Date or the due date of any periodic payment owed under the
relevant annuity option and ending on the on the date benefits begin to be paid.
     (2) Consent: A Participant’s spouse shall be required to consent to the
designation of a Retroactive Annuity Starting Date hereunder; provided, however,
that the Participant’s spouse shall not be required to consent if the survivor
annuity payments under the form of benefit payable hereunder equal or exceed the
survivor annuity payments payable under a Qualified Joint and Survivor Annuity

64



--------------------------------------------------------------------------------



 



calculated as of the date benefit payments to the Participant actually commence
and not as of the Retroactive Annuity Starting Date.
     (3) Other Limitations. In no event shall any amount paid hereunder exceed
the limitations imposed under Section IX hereof, determined as of the date the
Participant’s benefits begin to be paid.
     (4) Form of Payment. The Participant receives his benefit in an annuity
form of payment.
     16.2 Action on Application. The Pension Plan Committee shall respond within
a reasonable period of time but not later than ninety (90) days (45 days in the
case of a claim for a Disability Retirement Benefit) of receipt of the claim.
However, upon written notification to the Claimant, the response period may be
extended, for an additional ninety (90) days (two additional 30 day periods in
the case of a claim for a Disability Retirement Benefit). The extension notice
shall indicate the special circumstances requiring an extension of time and the
date by which the Plan expects to render the determination. In the case of a
claim for a Disability Retirement Benefit, the notice of an extension shall
specifically explain the standards on which entitlement to a benefit is based,
the unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues, and the claimant shall be afforded
at least 45 days within which to provide the specified information. If the claim
is denied in whole or in part, the Claimant shall be provided with a written
opinion using nontechnical language calculated to be understood by the
Participant setting forth:
     (1) The specific reason or reasons for denial;
     (2) The specific references to pertinent Plan provisions on which the
denial is based;

65



--------------------------------------------------------------------------------



 



     (3) A description of any additional material or information necessary for
the Claimant to perfect the claim and an explanation of why such material or
such information is necessary;
     (4) Appropriate information as to the steps to be taken if the Claimant
wishes to submit the claim for review;
     (5) The time limits for requesting a review; and
     (6) A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following the adverse benefit determination on review.
     16.3 Claim Review Procedure. A claimant who does not agree with the
decision rendered with respect to his application, may appeal such decision to
the Pension Plan Committee. Such appeal shall be made in accordance with the
following procedures:
     (a) Within sixty (60) days (180 days in the case of a claim for a
Disability Retirement Benefit) after the receipt by the Claimant of the written
opinion described above, the Claimant may request in writing that the Pension
Plan Committee review the determination.
     The Claimant or his duly authorized representative may review the pertinent
documents and submit written comments, documents, records, and other information
for consideration by the Pension Plan Committee. The Claimant shall be provided,
upon request and free of charge, reasonable access to and copies of, all
documents, records, and other information relevant to the Claimant’s claim for
benefits. If the Claimant does not request a review of the Pension Plan
Committee’s determination within such sixty- (60) day period (180 days in the
case of a claim for a Disability Retirement Benefit), he shall be barred and
stopped from challenging the Pension Plan Committee’s determination.

66



--------------------------------------------------------------------------------



 



     The Pension Plan Committee shall review the determination within sixty
(60) days (45 days in the case of a claim for a Disability Retirement Benefit)
after receipt of a Claimant’s request for review; provided, however, that for
reasonable cause such period may be extended due to special circumstances for an
additional sixty (60) days (45 days in the case of a Claim for a Disability
Retirement Benefit). In the case of a claim for a Disability Retirement Benefit,
the notice of an extension shall specifically explain the standards on which
entitlement to a benefit is based, the unresolved issues that prevent a decision
on the claim, and the additional information needed to resolve those issues, and
the claimant shall be afforded at least 45 days within which to provide the
specified information. In the case of a committee that meets at least on a
regular quarterly basis, the committee shall make a benefit determination no
later than the meeting date that immediately follows the Plan’s receipt of the
request for a review, unless the request for review is filed within 30 days
before the meeting date. In such case, the benefit determination may be made no
later than the date of the second meeting following the Plan’s receipt of the
request for review. If, after considering all materials and information
presented by the Claimant (whether or not such materials or information were
submitted or considered in the initial benefit determination), the claim is
denied in whole or in part, the Claimant shall be provided with a written
opinion using nontechnical language setting forth:
     (1) The specific reason or reasons for denial;
     (2) The specific references to pertinent Plan provisions on which the
denial is based;

67



--------------------------------------------------------------------------------



 



     (3) A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits;
     (4) A statement describing any voluntary appeal procedures offered by the
Plan and the Claimant’s right to obtain the information about such procedures;
and
     (5) A statement of the Claimant’s right to bring an action under ERISA
Section 502(a).
     (b) Procedures (General). The following procedures shall apply to any claim
filed or reviewed pursuant to this Section:
     (1) Any Claimant may be represented by an authorized representative;
however, the Pension Plan Committee may determine reasonable procedures to
determine whether any individual is authorized to act on behalf of another
individual.
     (2) The Pension Plan Committee or any other person or persons acting as a
named fiduciary for this purpose shall determine administrative safeguards
designed to ensure and verify that all determinations are made in accordance
with governing Plan documents and that all Plan provisions are applied
consistently with respect to similarly situated Claimants.
     (3) The response periods described in subsections 16.2 and 16.3(a) shall be
tolled for periods during which the Claimant is responding to a request for
additional information that the Pension Plan Committee or other named fiduciary
has determined is necessary to process the Claimant’s claim. The Claimant shall

68



--------------------------------------------------------------------------------



 



have not less than 45 days to provide the requested information. The response
periods described in subsections 16.2 and 16.3(a) shall recommence when the
Claimant provides the requested information.
     (c) Procedures (Disability). In the case of a claim that relates to a
Disability Retirement pension, the following additional procedures shall apply.
     (1) An individual or committee designated by the Board of Directors, but
not the person or persons responsible for the initial review under Section 16.2,
shall be the named fiduciary responsible for determining the appeal. Such
individual or committee may not make such determination if the individual or
committee (or a subordinate thereof) was consulted in connection with the
initial claim for benefits.
     (2) The review shall not afford deference to the initial adverse benefit
determination.
     (3) When the appeal is based on a medical judgment, the named fiduciary
shall consult with a health care professional who has appropriate experience and
training in the field involved in determining the Claimant’s disability and
shall identify all medical and vocational experts whose advice was obtained in
connection with the appeal. A health care professional may not be consulted
under this subsection if the health care professional (or a subordinate of such
individual) was consulted in connection with the initial claim for benefits.
     (4) If the named fiduciary makes an adverse benefit determination on
review, the named fiduciary shall provide the Claimant with a statement that the
Claimant is entitled to receive or request reasonable access to, and copies of,
all

69



--------------------------------------------------------------------------------



 



information relevant to the claim for benefits, including internal rules,
guidelines, and protocols (to the extent relied upon) and a statement regarding
voluntary alternative dispute resolution options.

70



--------------------------------------------------------------------------------



 



ARTICLE XVII
ADMINISTRATION
     17.1 The Pension Plan Committee. Authority to control and manage the
operation and administration of Plan shall, except as hereafter provided, be
vested in the Pension Plan Committee of the Board of Directors of American
Pacific Corporation. The members of the Pension Plan Committee will be the
persons appointed by the Board of Directors. Each member of the Pension Plan
Committee shall constitute a “Named Fiduciary” within the meaning of
Section 402(a)(2) of the Employee Retirement Income Security Act of 1974.
Members of the Pension Plan Committee shall be bonded within the limits provided
by the Employee Retirement Income Security Act of 1974, and shall serve without
compensation for their services as members.
     17.2 Pension Plan Committee Procedure. The Pension Plan Committee shall
elect a Chairman and one of its members as Secretary (provided, however, that
the Pension Plan Committee may appoint a Secretary who need not be a member of
the Pension Plan Committee) and such other officers as the Pension Plan
Committee deems appropriate. The Pension Plan Committee shall hold meetings upon
such notice, at such place, and at such time as it may from time to time
determine. A majority of the members of the Pension Plan Committee shall
constitute a quorum for the transaction of business. Any action taken by the
Pension Plan Committee shall be by vote of a majority of the members present at
a meeting, or in writing and signed by all the members without a meeting.
     17.3 Pension Plan Committee Powers. The Pension Plan Committee shall have
full authority to control and manage the operation and administration of the
Plan (other than authority with respect to management and direction of Plan
investments unless the Board of Directors shall

71



--------------------------------------------------------------------------------



 



otherwise determine) and to construe and apply all of its provisions. Any action
taken in good faith by the Pension Plan Committee in the exercise of authority
conferred upon it by this instrument shall be conclusive and binding upon the
Participants and their beneficiaries. The authority of the Pension Plan
Committee shall include, but not by way of limitation, the following:
     (a) Authority to decide all questions relating to the eligibility of
employees to become Participants, the amount of service of any Employee or
Participant, and the amount of benefits to which any Participant may be
entitled;
     (b) Authority to compile and maintain all records it determines to be
necessary, appropriate or convenient in connection with the Plan;
     (c) Authority to approve the payment of all benefits as they become payable
under the Plan, which payments shall be made by the Trustee upon written
instructions from the Pension Plan Committee.
     (d) Authority to engage such legal, actuarial, accounting and other
professional service as it may deem proper, including authority to employ one or
more persons to render advice with regard to any responsibility any Named
Fiduciary or persons designated under Section 17.4 may have under the Plan;
     (e) Authority to order valuations and appraisals of the assets held in the
Trust Fund, to retain an actuary to determine the liabilities of the Plan, and
to maintain or cause to be maintained any or all appropriate records pertaining
to the Plan, including but not limited to an accounting of the value of certain
assets identified by the Pension Plan Committee (and gains or losses with
respect thereto) which shall be known as the Variable Benefit Fund;

72



--------------------------------------------------------------------------------



 



     (f) Authority to fix the rates of interest to be credited to Participant
contributions (subject to requirements of Section 411 of the Internal Revenue
Code and regulations thereunder);
     (g) Authority to perform or cause to be performed such further acts as it
may deem to be necessary, appropriate or convenient in the efficient
administration of the Plan.
     17.4 Allocation and Delegation of Duties. The Pension Plan Committee may
allocate its fiduciary responsibilities among its members and may designate
other persons to carry out fiduciary and other responsibilities under the Plan.
Pursuant to the authority conferred by this Section 17.4, the Pension Plan
Committee may designate one or more Pension Benefits Representatives to perform
such functions as the Pension Plan Committee may prescribe.
     17.5 Expenses. All expenses of the Plan, including those incurred by the
Pension Plan Committee, shall be borne by the Plan, and paid out of the Trust
Fund, unless the Company, Member Company, or Sponsor pays such expenses.
     17.6 Accounts. The Pension Plan Committee shall keep records of each
Participant’s accounts under the Plan and shall notify each Participant annually
of the then current amount of such Participant’s accounts. The Pension Plan
Committee, in its discretion, may delegate to another person or persons,
including the Trustee, the duty to keep such records and so notify such
Participants subject to the control and supervision of the Pension Plan
Committee.
     17.7 Periodic Review. At periodic intervals, not less frequently than
annually, the Pension Plan Committee shall establish and review a funding policy
and method consistent with the objectives of the Plan and the requirements of
the Employee Retirement Income Security Act of 1974, and shall formulate
guidelines for the carrying out of such funding policy and method.

73



--------------------------------------------------------------------------------



 



     17.8 Investment Administration.
     (a) Pension Plan Committee. The Pension Plan Committee will have general
responsibility for maintaining relationships with the Trustee and Investment
Managers; selection and removal of the Trustee and Investment Managers;
establishing and reviewing general investment guidelines and policies;
monitoring and evaluating the performance of the Trustee and Investment
Managers; establishing and implementing policies and methods for funding the
Plan consistent with the objectives of the Plan and the requirements of law; and
informing the Trustee about projected short-term and long-term financial
requirements and need for cash to make distributions.
     (b) Investment Managers. All contributions to the Trust Fund and earnings
thereon will be invested (a) by the Trustee alone or (b) pursuant to the
instructions of an Investment Manager. The Sponsor may enter into, or direct the
Trustee to enter into, a written agreement with one or more Investment Managers
designated by the Pension Plan Committee to manage the investments of specified
portions of the Trust Fund. The Pension Plan Committee may remove any such
Investment Manager or any successor Investment Manager, or direct the Trustee to
do so, and any such Investment Manager may resign, upon giving appropriate
written notice thereof. Upon removal or resignation of an Investment Manager,
the Pension Plan Committee may appoint a successor Investment Manager.
     17.9 Compensation and Expenses of Fiduciaries. A fiduciary will be entitled
to receive any reasonable compensation for services rendered or for the
reimbursement of expenses properly and actually incurred in the performance of
his or her duties under the Plan. However, a fiduciary who already receives
full-time pay from the Company or an Affiliated Company will receive no
compensation from the Plan, except for reimbursement of expenses properly and
actually incurred.

74



--------------------------------------------------------------------------------



 



ARTICLE XVIII
AMENDMENT
     The Plan or any portion of the Plan may be amended at any time by action of
the Board of Directors. However, no amendment shall be made at any time, the
effect of which would be:
     (a) To cause any assets of the Trust Fund, at any time prior to the
satisfaction of all liabilities with respect to participants and their
beneficiaries in the Plan, to be used for or diverted to purposes other than for
the exclusive benefit of such participants and their beneficiaries;
     (b) To increase the duties and liabilities of the Trustee without its
written consent.
     (c) No amendment to the Plan shall have the effect of decreasing a
Participant’s accrued benefit (within the meaning of Section 411(d)(6) of the
Code) with respect to service performed prior to the effective date of the
amendment.
     (d) No amendment to the Plan shall have the effect of eliminating or
reducing an early retirement benefit or a subsidy that continues after
retirement, or eliminating an optional form of benefit.
Notwithstanding anything herein to the contrary, the Plan or any portion thereof
may be amended at any time, if necessary, to conform to the provisions of the
Employee Retirement Income Security Act of 1974 and the Internal Revenue Code or
any amendment thereto or regulations issued pursuant thereto. The Board of
Directors may delegate its authority to amend the Plan, as set forth herein, to
any person, committee or other entity, subject to such terms or limitations
which the Board, in its complete discretion, may impose.

75



--------------------------------------------------------------------------------



 



     If the Plan’s vesting schedule is amended or the Plan is amended in any way
that directly or indirectly affects the computation of a Participant’s
nonforfeitable benefit, each Participant with at least three (3) years of
Cumulative Service with the Company may elect, within a reasonable period after
the adoption of the amendment or change, to have his nonforfeitable benefit
computed under the Plan without regard to such amendment or change. The period
during which the election may be made shall commence at the date the amendment
is adopted or deemed to be made, and shall end on the latest of:
     (A) sixty (60) days after the amendment is adopted,

     (B) sixty (60) days after the amendment becomes effective, or
     (C) sixty (60) days after the Participant is issued written notice of
amendment by the Company.

76



--------------------------------------------------------------------------------



 



ARTICLE XIX
RIGHT TO DISCONTINUE OR TERMINATE;
ALLOCATION OF ASSETS UPON TERMINATION
     19.1 No Contractual Obligation. It is the expectation of the Member
Companies that they will continue the Plan indefinitely, but the continuance
thereof is not assumed as a contractual obligation by any Member Company or any
Affiliated Company. The Plan or any portion thereof may be discontinued or
terminated at any time by action of the Board of Directors of the Sponsor, and
any Member Company may discontinue or terminate its participation in the Plan.
Discontinuance or termination of the Plan or any portion thereof shall not have
the effect of revesting in any Member Company any part of the funds of the Trust
Fund, except as provided in Section 19.4.
     19.2 Vesting Upon Termination of Plan. In the event of a termination of the
Plan within the meaning of Section 411 of the Internal Revenue Code, the rights
of all Plan participants to benefits accrued, to the extent then funded (but
subject to allocation and reallocation in accordance with the provisions of
Title IV of the Employee Retirement Income Security Act of 1974), shall become
fully vested. In the event of a partial termination of the Plan within the
meaning of Section 411 of the Internal Revenue Code, the rights of all affected
Participants to benefits accrued, to the extent then funded (but subject to
allocation and reallocation, if required, pursuant to the provisions of Title IV
of the Employee Retirement Income Security Act of 1974) shall become fully
vested.
     19.3 Allocation of Assets Upon Plan Termination. Upon termination of the
Plan, the assets of the Plan, to the extent that they are sufficient after the
payment of and reasonable reserves for expenses of administration or liquidation
of the Trust, shall be allocated for the

77



--------------------------------------------------------------------------------



 



purpose of paying benefits to participants and their beneficiaries of the Plan
in an order of precedence consistent with the provisions of Section 4044 of the
Employee Retirement Income Security Act of 1974.
     19.4 Distribution of Residual Assets. Following termination, any residual
assets of the Plan shall be distributed to the Member Companies after all
liabilities of the Plan to participants and their beneficiaries of the Plan have
been satisfied.

78



--------------------------------------------------------------------------------



 



ARTICLE XX
GENERAL MATTERS
     20.1 No Enlargement of Employee Rights. This Plan shall not be deemed to
constitute a contract between any Member Company and any Employee, or to be
consideration for, or an inducement to, or a condition of, the employment of any
Employee. Nothing contained in this instrument or otherwise in the Plan shall be
deemed to give any Employee the right to be retained in the employ of any Member
Company or to interfere with the right of any Member Company to discharge or
retire any Employee at any time. No Employee, prior to his retirement under
conditions of eligibility for pension income benefits or prior to his acquiring
vested rights in benefits as provided in this Plan shall have any right to or
interest in any portion of any fund, other than as herein specifically provided.
No person shall have any right to pension income benefits, except to the extent
provided herein.
     20.2 Benefits From Trust Fund. Any benefits payable under this Plan shall
be paid or provided for solely from the Trust Fund and the Member Companies
assume no liability or responsibility therefor. The Member Companies’
obligations hereunder are limited solely to the making of contributions to the
Trust Fund as provided for in this Plan. Member Companies may suspend or
discontinue contributions at any time whether or not benefits for service to the
date of suspension or discontinuance have been fully funded.
     20.3 No Alienation. None of the benefits, payments, proceeds, claims or
rights of any Participant, Joint Annuitant or Beneficiary hereunder shall be
subject to any claims of any creditor of any Participant, Joint Annuitant or
Beneficiary and in particular the same shall not be subject to attachment or
garnishment or other legal process by any creditor of any Participant, Joint
Annuitant or Beneficiary nor shall any such Participant, Joint Annuitant or
Beneficiary have

79



--------------------------------------------------------------------------------



 



any right to alienate, anticipate, commute, pledge, encumber, or assign any
claim or right hereunder or any of the benefits or payments or proceeds which he
may expect to receive, contingent or otherwise, under the provisions hereof. The
foregoing shall not apply to judgments, orders and decrees, and settlement
agreements to the extent permitted by Code Section 401(a)(13)(C) and (D). In the
event any person attempts to take any action contrary to this Section such
action shall be null and void and of no effect, and the Company, the Sponsor,
the Pension Plan Committee, the Trustee and all Participants, Joint Annuitants
and Beneficiaries shall disregard such action and are not in any manner bound
thereby, and they, and each of them, shall suffer no liability for any such
disregard thereof, and shall be reimbursed on demand out of the Trust Fund for
the amount of any loss, cost or expense incurred as a result of disregarding or
of acting in disregard of such action. Neither the provisions of this Section
nor any other provision of this Plan (including but not limited to provisions
conferring rights on a Spouse) shall prohibit observance of a qualified domestic
relations order (as defined in Section 206(d) of the Employee Retirement Income
Security Act of 1974).
     20.4 Facility of Payment. If any payee under the Plan is a minor, or if the
Pension Plan Committee believes that any payee is legally incapable of giving a
valid receipt or discharge for any payment due him, the Pension Plan Committee
may have such payment or any part thereof made to the person (or persons or
institution) whom it reasonably believes is caring for or supporting such payee,
unless it has received due notice of claim therefor from a duly appointed
guardian or committee of such payee. Any such payment shall be a payment for the
account of such payee and shall, to the extent thereof, be a complete discharge
of any liability under the Plan of such payee.

80



--------------------------------------------------------------------------------



 



     20.5 Location of Payee. Benefits shall not be paid under this Plan until
the Participant or other person entitled to benefits hereunder shall have made
application for such benefits as provided in this instrument. If any such
person, having so applied for benefits, shall fail thereafter to give the
Pension Plan Committee evidence satisfactory to the Pension Plan Committee of
his continued life and address, payment of benefits shall cease as of the last
payment, if any, known to have been received by the payee, and benefits shall
not again commence to be paid until application for benefits is again made in
accordance with the provisions of this Plan as then in effect. In no event shall
a Participant or other person be entitled to receive any amount with respect to
any period prior to application for benefits in accordance with this Plan, or
with respect to any period between cessation of benefits and reapplication
therefor, as provided herein.
     20.6 Payment of Small Benefits.
     (a) Notwithstanding any provision in this instrument for the payment of
monthly benefits, if the monthly benefit which would be paid to any person under
this Plan is less than forty dollars ($40.00) and the present value of such
benefit is not in excess of five thousand dollars ($5,000), the Pension Plan
Committee will pay one lump sum no later than the close of the Plan Year
following the Plan Year in which the termination or retirement occurs, in lieu
of monthly payments. No other benefits shall be payable to such person.
     (b) Notwithstanding subsection (a), if, at the distribution date, the
present value of the Accrued Benefit of a Participant (or a spouse or former
spouse who is an alternate payee under a qualified domestic relations order)
exceeds $1,000 but does not

81



--------------------------------------------------------------------------------



 



exceed $5,000, such present value shall not be distributed prior to the
Participant reaching age 65 without the consent of the distributee.
          The Participant or Beneficiary shall be given a notice of his or her
right to receive the present value of the vested benefit in a lump sum. The
Participant or Beneficiary may choose to have such distribution paid directly to
an Eligible Retirement Plan (as defined in Section 10.7) specified by the
Participant or Beneficiary, no later than the close of the Plan Year following
the Plan Year in which the termination or retirement occurs. The Participant or
Beneficiary shall have at least thirty (30) but not more than ninety (90) days
from the date of such notice to elect to receive his benefit in a lump sum or a
direct rollover, and if so elected and paid, no other benefits shall be payable
to such former Participant or to his or her Beneficiaries.
          In the event that the distribute does not make an affirmative election
to receive his or her benefit in a lump sum or to have the benefit paid in a
direct rollover pursuant to Section 10.7:
     (1) If the Participant has not yet reached Normal Retirement Age, the
Participant’s benefit will remain in the Plan until the Participant makes an
affirmative election in accordance with the terms of the Plan or reaches Normal
Retirement Age or dies.
     (2) If the Beneficiary is the surviving spouse or a former spouse who is an
alternate payee under a qualified domestic relations order, the alternate
payee’s benefit will remain in the Plan until the alternate payee makes an
affirmative election in accordance with the terms of the Plan or the date the
Participant reaches Normal Retirement Age or dies.

82



--------------------------------------------------------------------------------



 



     (3) If the Participant has reached Normal Retirement Age, the Plan the
benefit will remain in accordance with subsection (a).
     (4) If the Participant dies prior to receiving or commencing distribution
of his or her benefits, benefits will be paid as otherwise provided in this
Plan, subsection (a), and to the extent benefits are payable to a spouse or
former spouse who is an alternate payee under a qualified domestic relations
order, subsection (b).
     (c) For purposes of this Section, the present value of a benefit and the
amount of a lump sum payment shall be determined in accordance with
Section 3.1(b).
     20.7 The Trust Agreement. All assets of the Plan shall be held in a Trust
Fund or Trust Funds by a Trustee or Trustees appointed by the Pension Plan
Committee and/or Sponsor pursuant to a Trust Agreement or Trust Agreements
creating such Trust Fund or Trust Funds entered into between the Pension Plan
Committee and/or Sponsor and the Trustee or Trustees.
     20.8 Application of Forfeitures. Any forfeiture of benefits arising from
termination of employment, death, or otherwise prior to the termination of the
Plan or the complete discontinuance of contributions will be used to reduce
Member Company contributions otherwise payable under the Plan, and will not be
used to increase Participants’ benefits.
     20.9 Irrevocability. The Member Companies shall have no right or title to,
nor interest in the contributions made to the Trust hereunder, nor shall any
part of any funds held in trust revert to the Member Companies except as
follows:
     (a) If an amount is contributed under the Plan by the Member Companies
pursuant to a mistake of fact, the amount so contributed (subject to any
depreciation or

83



--------------------------------------------------------------------------------



 



loss in the Trust Fund attributable to such contribution) may be returned to the
Member Companies within one year of the date of such contribution, or
     (b) If any contribution which the Member Companies make under the Plan is
conditioned on initial qualification of the Plan under Code Section 401(a) and
if initial qualification of the Plan is denied, such contribution (subject to
any depreciation or loss in the Trust Fund attributable to such contribution)
may be returned to the Member Companies within one year after the date of denial
of the Plan’s initial qualification provided the application for qualification
is made by the time prescribed by law for filing the Member Companies’ tax
return for the taxable year in which the Plan is adopted, or such later date as
the Secretary of the Treasury may prescribe, or
     (c) Any contribution which the Member Companies make under the Plan is
conditioned upon the deductibility of such contribution under Section 404 of the
Code and, to the extent a deduction therefor is disallowed, such contribution
(subject to any depreciation or loss in the Trust Fund attributable to such
contribution) may be returned to the Member Companies within one year after such
disallowance, or
     (d) In the case of any residual assets remaining after satisfaction of all
liabilities of the Plan, a distribution may be made of such residual assets in
accordance with the provisions of Section 18.4.
     20.10 Merger Restriction. This Plan shall not in whole or in part merge or
consolidate with, or transfer its assets or liabilities to any other plan unless
each affected Participant in this Plan would (if the plan then terminated) be
entitled to receive a benefit immediately after the merger, consolidation, or
transfer which is equal to or greater than the benefit he would have been

84



--------------------------------------------------------------------------------



 



entitled to receive immediately before the merger, consolidation, or transfer
(if the Plan had then terminated).
     20.11 Article Headings. Article headings are for convenient reference only
and shall not be deemed to be a part of the substance of this instrument or in
any way to enlarge or limit the contents of any Article.
     20.12 Gender. Masculine gender shall include the feminine and the singular
shall include the plural unless the context clearly indicates otherwise.
     20.13 Amendments. All amendments to the Plan are effective only on the date
on which such amendments are adopted, unless a different effective date is
expressly provided by resolution of the Board of Directors of the Sponsor, or
unless any such amendment shall by its own express terms become effective at
another date. Further, unless and to the extent expressly provided to the
contrary in the terms of any amendment, such amendment shall not be construed to
enlarge the rights of any Participant or other person with respect to a
Participant whose employment terminated prior to the effective date of such
amendment.
     20.14 Applicable Law. All legal questions pertaining to the Plan shall be
determined in accordance with applicable federal law and the laws of the State
of Nevada, to the extent not preempted by federal law.
     20.15 Veterans’ Reemployment Rights. Notwithstanding any other provision in
the Plan to the contrary, contributions, benefits, and service credit with
respect to qualified military service shall be provided in accordance with Code
section 414(u). The Sponsor shall notify the Trustee of any Participant with
respect to whom additional contributions are made because of qualified military
service.

85



--------------------------------------------------------------------------------



 



ARTICLE XXI
LIMITATIONS ON BENEFITS
     21.1 Basic Limitation. Subject to the adjustments hereinafter set forth,
the maximum annual amount of retirement income payable to a Participant under
this Plan shall not exceed the lesser of:
     (a) One hundred sixty thousand dollars ($160,000); or
     (b) One hundred percent (100%) of the Participant’s average compensation
for the three consecutive calendar years during which he was a Participant and
had the greatest aggregate compensation.
     Except as provided below, a benefit payable in a form other than a straight
life annuity must be adjusted to an actuarial equivalent straight life annuity
before applying the limitations of this Article. The actuarial factors used to
determine actuarial equivalence will be either the factors specified in
Section 3.1 or the Applicable Mortality Table (as defined in Section 3.1(b)(A))
and 5%, whichever produces the higher benefit. The Applicable Interest Rate (as
defined in Section 3.1(b)(B)) is substituted for 5% for forms of benefit subject
to Code Section 417(e). Notwithstanding the foregoing, for the short Plan Year
beginning December 1, 2005, for purposes of adjusting any benefit under this
paragraph for any form of benefit subject to Code Section 417(e)(3), the
interest rate assumption shall be 5.5% or the rate specified by the Plan in
Section 3.1(b), whichever produces the higher benefit. The annual benefit does
not include any benefits attributable to employee contributions or rollover
contributions, or the assets transferred from a qualified plan that was not
maintained by the Company or an Affiliated Company. No actuarial adjustment to
the benefit is required for (i) the value of a qualified joint and survivor
annuity, (ii) the value of benefits that are not directly related to retirement
benefits, and (iii) the

86



--------------------------------------------------------------------------------



 



value of post-retirement cost-of-living increases made in accordance with Code
Section 415(d) and Treasury Regulation 1.415-3(c)(2)(iii).
For purposes of this Section, the limitation year shall be the same as the Plan
Year.
     21.2 Membership in Other Defined Benefit Plans. The limitations of this
Article XXI with respect to any Participant who at any time has been a
participant in any other defined benefit plan (as defined in Section 414(j) of
the Internal Revenue Code) maintained by the Company or an Affiliated Company
shall apply as if the total benefits payable under all such defined benefit
plans in which the Participant has been a participant were payable from one
plan.
     21.3 Payment Prior to Age Sixty-Two or After Age Sixty-Five. If the annual
benefit of a Participant commences prior to age sixty-two (62), the reduced age
dollar limit is the lesser of the actuarial equivalent amount computed using the
plan rate and plan mortality table used for actuarial equivalence of early
retirement benefits and the actuarial equivalent of the amount at age 62
computed using a 5% interest rate and the applicable mortality table. Any
decrease in the defined benefit dollar limitation determined in accordance with
this provision shall not reflect the mortality decrement to the extent that
benefits will not be forfeited upon the death of the Participant.
If the annual benefit of a Participant commences after age 65, the limitation
referred to in subsection (a) of Section 21.1, if necessary, will be adjusted so
that it is the actuarial equivalent of an annual benefit of such dollar
limitation beginning at age 65. To determine actuarial equivalence, the dollar
limitation shall be the lesser of the limitation determined using the Plan rate
and Plan mortality table used for late retirement benefits or 5% interest and
the Applicable Mortality Table. For these purposes mortality between age 65 and
the age at which benefits commence shall be ignored.
     21.4 Exception. The provisions of this Article XXI shall not apply to any
Participant who has not at any time participated in any defined benefit plan (as
defined in Section 415(k) of

87



--------------------------------------------------------------------------------



 



the Internal Revenue Code) maintained by the Company or any Affiliated Company
if his total annual benefit computed in accordance with this Article XXI in any
year is not in excess of ten thousand dollars ($10,000).
     21.5 Adjustment of Limitation. The maximum annual retirement benefit
payable under this Article XXI to any Participant who has completed less than
ten (10) years of service with the Company and all Affiliated Companies shall be
the amount otherwise permitted to be paid under this Article XXI or, as the case
may be, multiplied by a fraction, the numerator of which is the number of the
Participant’s years of service and the denominator of which is ten (10).
Application of this provision to the dollar limit of Section 21.1(a) shall be
based upon years of Plan participation rather than years of service. Application
of this provision to the percentage of compensation limit of Section 21.1(b)
shall be based upon years of service.
     21.6 Adjustment. The dollar limitation on the maximum amount of annual
retirement benefit prescribed by Section 21.1 shall be deemed to be adjusted
annually, without the necessity of formal amendment of this Plan, for increases
in the cost of living, in accordance with Regulations issued by the Secretary of
the Treasury pursuant to the provisions of Section 415(d) of the Internal
Revenue Code.
     21.7 Special Affiliation Rule. For purposes of this Article XXI, the
determination of whether a company is an Affiliated Company shall be made after
applying the modifications required by Internal Revenue Code Section 415(h) to
the percentage tests of Internal Revenue Code Sections 414(b) and (c).
     21.8 Compensation. For the limited purpose of applying the provisions of
Article XXI and Article XXIII, “compensation” means all wages, salaries, and
fees for professional services actually rendered in the course of employment
with the Company or an Affiliated Company

88



--------------------------------------------------------------------------------



 



(including, but not limited to commissions paid salesmen, compensation for
services on the basis of a percentage of profits, commissions on insurance
premiums, tips and bonuses), and excluding the following:
     (a) Contributions to a plan of deferred compensation which are not
includable in the Employee’s gross income for the taxable year in which
contributed, or contributions under a simplified employee pension plan to the
extent such contributions are deductible by the Employee, or any distributions
from a plan of deferred compensation;
     (b) Amounts realized from the exercise of a non-qualified stock option, or
when restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;
     (c) Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option; and Compensation shall include elective
deferrals during the Limitation Year under Code sections 125, 132(f)(4), 401(k),
403(b) and 457.

89



--------------------------------------------------------------------------------



 



ARTICLE XXII
SPECIAL QUALIFICATION PROVISION
     (a) In the event of termination of this Plan, the benefit of any highly
compensated employee (as defined under Code Section 414(q)) and of any highly
compensated former employee is limited to a benefit that is nondiscriminatory
under Code Section 401(a)(4).
     (b) In order to comply with this Section, the annual payments to a
Participant described in paragraph (c) below will be restricted to an amount
equal in each year to—
     (i) The accrued benefit and other benefits to which the Participant is
entitled under the Plan (other than a social security supplement), and
     (ii) The amount of the payments that the Participant is entitled to receive
under a social security supplement.
     The restrictions in this paragraph (b) do not apply, however, if any one of
the following requirements is satisfied—
     (iii) After payment to a Participant described in subsection (c) hereof of
all benefits payable to the Participant under the Plan, the value of Plan assets
equals or exceeds 110 percent of the value of current liabilities, as defined in
Code Section 412(1)(7)),
     (iv) The value of the benefits payable to the Participant under the Plan
for a Participant described in subsection (c) hereof is less than one percent
(1%) of the value of current liabilities before distribution, or

90



--------------------------------------------------------------------------------



 



     (v) The value of the benefits payable to the Participant under the Plan for
a Participant described in subsection (c) hereof does not exceed the amount
described in Code Section 411(a)(11)(A).
     (c) The Participants whose benefits are restricted on distribution under
this subsection include all highly compensated employees and highly compensated
former employees; provided, however, that in any one (1) year, the total number
of Participants whose benefits are subject to restrictions under this subsection
is limited to the twenty-five (25) highly compensated employees and highly
compensated former employees with the greatest compensation in the current or
any prior Plan Year.
     (d) For purposes of this subsection, the term “benefit” includes, among
other benefits, any periodic income and any death benefits not provided by
insurance on the Participant’s life.
     (e) If it is determined that the provisions of this subsection are no
longer necessary to qualify this Plan under the Code, this Section shall
automatically become inoperative and of no effect.

91



--------------------------------------------------------------------------------



 



ARTICLE XXIII
TOP-HEAVY PLAN RULES
     23.1 Applicability. Notwithstanding any provision in this Plan to the
contrary, the provisions of this Article XXIII shall apply in the case of any
Plan Year in which the Plan is determined to be a Top-Heavy Plan under the rules
of Section 23.3.
     23.2 Definitions.
     (a) For purposes of this Article XXIII, the term “Key Employee” shall mean
any employee, or former employee, who, at any time during the Plan Year, is or
was —
     (i) An officer of the Company or an Affiliated Company having an annual
compensation greater than one hundred thirty thousand dollars ($130,000) as
adjusted under Section 416(i)(1) of the Code. However, no more than fifty
(50) employees (or, if lesser, the greater of three (3) or ten percent (10%) of
the employees) shall be treated as officers;
     (ii) A Five Percent Owner of the Company or an Affiliated Company; or
     (iii) A One Percent Owner of the Company or an Affiliated Company having an
annual compensation from the Company or an Affiliated Company of more than One
Hundred Fifty Thousand Dollars ($150,000).
     (b) For purposes of this Section 23.2, the term “Five Percent Owner” means
any person who owns (or is considered as owning within the meaning of Code
Section 318) more than five percent (5%) of the outstanding stock of the Company
or an Affiliated Company or stock possessing more than five percent (5%) of the
total combined voting power of all stock of the Company or an Affiliated
Company. The rules

92



--------------------------------------------------------------------------------



 



of subsections (b), (c), and (m) of Section 414 shall not apply for purposes of
applying these ownership rules. Thus, this ownership test shall be applied
separately with respect to every Affiliated Company.
     (c) For purposes of this Section 23.2, the term “One Percent Owner” means
any person who would be described in Paragraph (b) if “one percent (1%)” were
substituted for “five percent (5%)” each place where it appears therein.
     (d) For purposes of this Section 23.2, the rules of Code
Section 318(a)(2)(C) shall be applied by substituting “five percent (5%)” for
“fifty percent (50%).”
     (e) For purposes of this Article XXIII, the term “Non-Key Employee” shall
mean any employee who is not a Key Employee.
     (f) For purposes of this Article XXIII, the terms “Key Employee” and
“Non-Key Employee” include their Beneficiaries.
     23.3 Top-Heavy Status.
     (a) The term “Top-Heavy Plan” means, with respect to any Plan Year —
     (i) Any defined benefit plan if, as of the Determination Date, the present
value of the cumulative accrued benefits under the Plan for Key Employees
exceeds sixty percent (60%) of the present value (determined on the basis of the
1983 Group Annuity Mortality Table (5%) and including non-proportional
subsidies, but excluding proportional subsidies) of the cumulative accrued
benefits under the plan for all employees, and
     (ii) Any defined contribution plan if, as of the Determination Date, the
aggregate of the account balances of Key Employees under the Plan exceeds sixty

93



--------------------------------------------------------------------------------



 



percent (60%) of the present value of the aggregate of the account balances of
all employees under the plan.
     For purposes of this Paragraph (a), the term “Determination Date” means,
with respect to any plan year, the last day of the preceding plan year. In the
case of the first plan year of any plan, the term “Determination Date” shall
mean the last day of that plan year. The present value of account balances under
a defined contribution plan shall be determined as of the most recent valuation
date that falls within or ends with the 12-month period ending on the
Determination Date. The present value of cumulative accrued benefits under a
defined benefit plan shall be determined as of the same valuation date used for
computing plan costs for minimum funding.
     (b) Each plan maintained by the Company or an Affiliated Company required
to be included in an Aggregation Group shall be treated as a Top-Heavy Plan if
the Aggregation Group is a Top-Heavy Group. If a Plan maintained by the Company
or an Affiliated Company is part of an Aggregation Group which is not a
Top-Heavy Group, then notwithstanding anything to the contrary in this paragraph
(b), no plan of the Company or an Affiliated Company shall be treated as a
Top-Heavy Plan.
     (i) The term “Aggregation Group” means —
     (A) Each plan of the Company or an Affiliated Company in which a Key
Employee is a Participant or participated at any time during the five-year
period preceding the Determination Date (regardless of whether the plan has
terminated), and

94



--------------------------------------------------------------------------------



 



     (B) Each other plan of the Company or an Affiliated Company which enables
any plan described in Subdivision (A) to meet the requirements of Code
Sections 401(a)(4) or 410.
     Also, any Plan not required to be included in an Aggregation Group under
the preceding rules may be treated as being part of such group if the group
would continue to meet the requirements of Code Sections 401(a)(4) and 410 with
the plan being taken into account.
     (ii) The term “Top-Heavy Group” means any Aggregation Group if the sum (as
of the Determination Date) of —
     (A) The present value of the cumulative accrued benefits for Key Employees
under all defined benefit plans included in the group, and
     (B) The aggregate of the account balances of Key Employees under all
defined contribution plans included in the group exceeds sixty percent (60%) of
a similar sum determined for all employees.
     (iii) For purposes of determining —
     (A) The present value of the cumulative accrued benefit of any employee, or
     (B) The amount of the account balance of any employee, such present value
or amount shall be increased by the aggregate distributions made with respect to
the employee under the plan during the one (1) year period ending on the
Determination Date. The preceding rule shall also apply to distributions under a
terminated plan that, if it had not been terminated, would have been required to
be included in an Aggregation

95



--------------------------------------------------------------------------------



 



Group. In the case of a distribution made for a reason other than separation
from service, death, or disability, this provision shall be applied by
substituting “five (5) year period” for “one (1) year period”. Also, any
rollover contribution or similar transfer initiated by the employee to a plan
shall not be taken into account with respect to the transferee plan for purposes
of determining whether such plan is a Top-Heavy Plan (or whether any Aggregation
Group which includes such plan is a Top-Heavy Group).
     (c) If any individual is a Non-Key Employee with respect to any plan for
any plan year, but the individual was a Key Employee with respect to the plan
for any prior plan year, any accrued benefit for the individual (and the account
balance of the individual) shall not be taken into account for purposes of this
Section 23.3.
     (d) If any individual has not received any compensation from the Company or
an Affiliated Company (other than benefits under the Plan) at any time during
the one (1) year period ending on the Determination Date, any accrued benefit
for such individual (and the account balance of the individual) shall not be
taken into account for purposes of this Section 23.3.
     (e) For purposes of establishing the present value of a Participant’s
accrued benefit in any defined benefit plan maintained or ever maintained by the
Company or an Affiliated Company being tested for top-heavy status under Code
Section 416, the actuarial assumptions will be identical and will be based on
the interest rate and mortality assumptions described in Section 23.3(a)(i).
     23.4 Minimum Benefits.

96



--------------------------------------------------------------------------------



 



     (a) The Plan shall provide a minimum benefit for each Plan Year in which
this Plan is a top Heavy Plan for each Participant who is not classified as a
“Key Employee”. This minimum benefit, when expressed as an annual retirement
benefit payable in the form of a single life annuity beginning at the
Participant’s Normal Retirement Age, shall not be less than the Participant’s
average annual compensation during the testing period (which shall consist of
the five (5) consecutive Plan Years in which the Participant completed at least
1,000 Hours of Service and had the highest compensation) multiplied by the
lesser of:
     (i) Two percent (2%) multiplied by the number of his Years of Service; or
     (ii) Twenty percent (20%).
     (b) For purposes of this Section 23.4, Years of Service shall be determined
under subsections (4), (5), and (6) of Code Section 411(a), but excluding:
     (i) Any year of Credited Service if the Plan was not a Top-Heavy Plan for
the Plan Year ending during such Year of Service;
     (ii) Any Year of Service which was completed in a Plan Year beginning
before January 1, 1984;
     (iii) Any Year of Service occurring during a Plan Year in which the Plan
benefits no Key Employee or former Key Employee.
     (c) The Participant’s minimum benefit determined under this Section 23.4
shall be calculated without regard to any Social Security benefits payable to
the Participant.

97



--------------------------------------------------------------------------------



 



     (d) In the event a Participant is covered by both a defined contribution
and a defined benefit plan maintained by the Company or an Affiliated Company,
both of which are determined to be top-heavy, the defined benefit minimum will
be provided under the defined benefit plan, offset by benefits provided under
the defined contribution plan, in accordance with regulations issued under Code
Section 416(f).
     (e) In no instance may the Plan take into account an employee’s
compensation in excess of the first two hundred thousand dollars ($200,000) (or
such greater amount as may be permitted pursuant to Section 416(d)(2) of the
Code). For purposes of this Section 23.4, an employee’s compensation shall be
determined in accordance with the rules of Code Section 415, as set forth in
Section 21.8.
     23.5 Vesting Rules. In the event that the Plan is determined to be
Top-Heavy in accordance with the rules of Section 21.3, then the vesting
schedule set forth below shall apply automatically to all benefits accrued
before the Plan became a Top-Heavy Plan and all benefits which accrue during any
Plan Year in which the Plan is a Top-Heavy Plan:

      Years of Service   Nonforfeitable Percentage 2   20%   3   40%   4   60%  
5   80%   6 or more   100%

     If a Participant’s nonforfeitable percentage under the terms of the Plan
determined without regard to this Section at any time exceeds the percentage
determined above, such Participant shall be entitled to the greater percentage.

98



--------------------------------------------------------------------------------



 



     23.6 Non-Eligible Employees. The rules of this Article XXIII shall not
apply to any employee included in a unit of employees covered by an agreement
which the Secretary of Labor finds to be a collective bargaining agreement
between employee representatives and one or more employers if there is evidence
that retirement benefits were the subject of good faith bargaining between such
employee representatives and the employer or employers.
     EXECUTED pursuant to the                      adopting resolution of the
Sponsor’s Board of Directors.

              American Pacific Corporation
 
       
 
  By              
Date
       

99



--------------------------------------------------------------------------------



 



SCHEDULE A
     Except as otherwise expressly provided in this Plan, if a Participant’s
Pension Benefit commences prior to Normal Retirement Date the amount of Pension
Benefit otherwise payable shall be reduced in accordance with this Schedule A,
taking into account the number of years and full calendar months by which the
date of commencement of benefits precedes the Participant’s Normal Retirement
Date. The percentages shown in the table below represent the reduced percentage
of the monthly amount which would have been payable commencing at Normal
Retirement Date. If a Participants Pension Benefit is to be paid in a form other
than the form of a single life annuity, the reduced percentage of pension income
determined from this Schedule A shall be subject to further reduction as
provided in this Plan.

A-1



--------------------------------------------------------------------------------



 



SCHEDULE A

                                                                               
          Yr.   Mo.   %   Yr.   Mo.   %   Yr.   Mo.   %   Yr.   Mo.   %  
0
    1       99.4               7       82.6       5       1       69.3          
    7       58.9  
 
    2       98.8               8       82.1               2       69.0          
    8       58.6  
 
    3       98.2               9       81.6               3       68.6          
    9       58.2  
 
    4       97.6               10       81.1               4       68.2        
      10       57.9  
 
    5       97.0               11       80.6               5       67.8        
      11       57.6  
 
    6       96.3               12       80.1               6       67.4        
      12       57.3  
 
                                                                               
       
 
    7       95.7       3       1       79.6               7       67.1       8  
    1       57.0  
 
    8       95.1               2       79.2               8       66.7          
    2       56.7  
 
    9       94.5               3       78.7               9       66.3          
    3       56.4  
 
    10       93.9               4       78.3               10       66.0        
      4       56.1  
 
    11       93.3               5       77.8               11       65.6        
      5       55.8  
 
    12       92.7               6       77.3               12       65.2        
      6       55.5  
 
                                                                               
       
1
    1       92.2               7       76.9       6       1       64.9          
    7       55.3  
 
    2       91.6               8       76.4               2       64.5          
    8       55.0  
 
    3       91.0               9       76.0               3       64.2          
    9       54.7  
 
    4       90.5               10       75.5               4       63.8        
      10       54.4  
 
    5       90.0               11       75.1               5       63.5        
      11       54.1  
 
    6       89.4               12       74.6               6       63.1        
      12       53.8  
 
                                                                               
       
 
    7       88.8       4       1       74.2               7       62.8       9  
    1       53.5  
 
    8       88.3               2       73.8               8       62.5          
    2       53.3  
 
    9       87.8               3       73.4               9       62.1          
    3       53.0  
 
    10       87.2               4       73.0               10       61.8        
      4       52.7  
 
    11       86.6               5       72.6               11       61.4        
      5       52.5  
 
    12       86.1               6       72.1               12       61.1        
      6       52.2  
 
                                                                               
       
2
    1       85.6               7       71.7       7       1       60.8          
    7       51.9  
 
    2       85.1               8       71.3               2       60.5          
    8       51.7  
 
    3       84.6               9       70.9               3       60.1          
    9       51.4  
 
    4       84.1               10       70.5               4       59.8        
      10       51.1  
 
    5       83.6               11       70.1               5       59.5        
      11       50.9  
 
    6       83.1               12       69.7               6       59.2        
      12       50.6  

A-2



--------------------------------------------------------------------------------



 



SCHEDULE B
     If a Participant’s benefit is payable in the form of a joint and survivor
annuity providing for a “reduced” monthly benefit to the Participant for his
lifetime, with fifty percent (50%) of such amount to continue to be paid to
another person after his death for such other person’s lifetime, the “reduced”
monthly amount shall be determined from the table below, taking into account
(a) the age of the Participant upon commencement of benefits, and (b) the age of
the spouse or other contingent annuitant when benefits commence for the
Participant. The percentages shown in the table below represent the percentage
of the monthly amount which would have been payable in single life annuity form
(after any reduction required by this Plan to reflect the commencement of
benefits prior to Normal Retirement Date).

B-1



--------------------------------------------------------------------------------



 



SCHEDULE B
Age of Participant

                                                                               
                                                  Age of                        
                                        Spouse                                  
                              or C.A.   55   56   57   58   59   60   61   62  
63   64   65   66   67   68   69   70
40
    90.7       90.0       89.3       88.6       87.9       87.1       86.2      
85.3       84.4       83.4       82.4       81.3       80.2       79.1      
77.9       76.7  
41
    91.0       90.4       89.6       89.0       88.2       87.5       86.6      
85.7       84.8       83.9       82.8       81.8       80.7       79.6      
78.4       77.2  
42
    91.3       90.7       90.1       89.3       88.6       87.8       87.0      
86.2       85.2       84.3       83.3       82.2       81.2       80.1      
78.9       77.7  
43
    91.6       91.1       90.4       89.8       89.0       88.2       87.4      
86.6       85.7       84.7       83.7       82.7       81.6       80.6      
79.4       78.2  
44
    92.0       91.4       90.8       90.1       89.4       88.6       87.9      
87.0       86.2       85.2       84.2       83.2       82.2       81.0      
79.9       78.8  
45
    92.4       91.8       91.1       90.5       89.8       89.1       88.3      
87.5       86.6       85.7       84.8       83.7       82.6       81.6      
80.4       79.3  
46
    92.7       92.1       91.6       90.9       90.3       89.5       88.8      
87.9       87.1       86.1       85.3       84.3       83.1       82.1      
81.0       79.8  
47
    93.1       92.5       91.9       91.3       90.6       90.0       89.2      
88.4       87.5       86.6       85.7       84.8       83.7       82.6      
81.5       80.4  
48
    93.5       92.9       92.3       91.7       91.1       90.3       89.7      
88.9       88.1       87.1       86.2       85.2       84.3       83.2      
82.1       81.0  
49
    93.8       93.3       92.7       92.1       91.5       90.8       90.0      
89.3       88.5       87.7       86.7       85.8       84.7       83.8      
82.7       81.5  
50
    94.1       93.6       93.1       92.5       91.9       91.2       90.5      
89.7       89.0       88.2       87.3       86.3       85.3       84.3      
83.3       82.2  
51
    94.4       93.9       93.4       92.9       92.3       91.6       90.9      
90.2       89.4       88.6       87.8       86.9       85.8       84.9      
83.8       82.9  
52
    94.8       94.3       93.8       93.2       92.7       92.0       91.4      
90.7       89.9       89.1       88.3       87.4       86.5       85.4      
84.4       83.4  
53
    95.0       94.6       94.1       93.6       93.0       92.5       91.8      
91.1       90.4       89.6       88.7       87.9       87.0       86.1      
85.0       84.0  
54
    95.3       94.9       94.5       94.0       93.4       92.8       92.3      
91.5       90.8       90.1       89.3       88.4       87.6       86.6      
85.7       84.6  
55
    95.6       95.2       94.8       94.3       93.8       93.2       92.6      
92.0       91.3       90.5       89.8       89.0       88.0       87.2      
86.3       85.3  
56
    95.9       95.5       95.1       94.6       94.2       93.6       93.0      
92.4       91.8       91.0       90.3       89.5       88.7       87.7      
86.9       86.0  
57
    96.1       95.8       95.4       94.9       94.5       94.0       93.4      
92.8       92.2       91.5       90.8       90.0       89.2       88.4      
87.4       86.6  
58
    96.4       96.0       95.7       95.2       94.8       94.3       93.8      
93.2       92.6       92.0       91.3       90.5       89.7       88.9      
88.1       87.2  
59
    96.6       96.3       95.9       95.6       95.1       94.6       94.2      
93.7       93.0       92.4       91.8       91.1       90.3       89.5      
88.7       87.9  
60
    96.9       96.6       96.2       95.8       95.5       95.0       94.5      
94.0       93.5       92.9       92.3       91.6       90.9       90.1      
89.3       88.5  
61
    97.0       96.8       96.5       96.2       95.7       95.4       94.9      
94.4       93.9       93.4       92.7       92.1       91.4       90.8      
90.0       89.2  
62
    97.3       97.0       96.8       96.4       96.1       95.6       95.3      
94.8       94.3       93.8       93.3       92.6       92.0       91.3      
90.7       89.9  
63
    97.5       97.3       96.9       96.7       96.4       96.0       95.6      
95.2       94.7       94.3       93.7       93.2       92.6       91.9      
91.3       90.6  
64
    97.8       97.5       97.2       96.9       96.7       96.4       96.0      
95.6       95.2       94.7       94.2       93.7       93.2       92.5      
91.9       91.2  
65
    98.0       97.8       97.5       97.3       96.9       96.7       96.4      
96.0       95.6       95.2       94.7       94.2       93.7       93.2      
92.5       91.9  
66
    98.1       98.0       97.8       97.5       97.3       97.0       96.8      
96.4       96.1       95.6       95.2       94.7       94.2       93.7      
93.2       92.5  
67
    98.3       98.1       98.1       97.9       97.5       97.3       97.0      
96.8       96.4       96.1       95.8       95.2       94.7       94.3      
93.7       93.3  
68
    98.6       98.3       98.2       98.1       97.9       97.6       97.3      
97.0       96.8       96.5       96.1       95.6       95.3       94.8      
94.3       93.8  
69
    98.7       98.6       98.4       98.2       98.1       97.9       97.6      
97.4       97.1       96.8       96.5       96.1       95.7       95.3      
94.9       94.4  
70
    98.9       98.7       98.6       98.4       98.2       98.2       98.0      
97.6       97.4       97.1       96.9       96.5       96.2       95.8      
95.4       95.0  

B-2



--------------------------------------------------------------------------------



 



SCHEDULE C
     If a Participant’s benefit is payable in the form of a joint and survivor
annuity providing for a “reduced” monthly benefit to the Participant for his
lifetime, with one hundred percent (100%) of such amount to continue to be paid
to another person after his death for such other person’s lifetime, the
“reduced” monthly amount shall be determined from the table below, taking into
account (a) the age of the Participant upon commencement of benefits, and
(b) the age of the spouse or other contingent annuitant when benefits commence
for the Participant. The percentages shown in the table below represent the
percentage of the monthly amount which would have been payable in single life
annuity form (after any reduction required by this Plan to reflect the
commencement of benefits prior to Normal Retirement Date).

C-1



--------------------------------------------------------------------------------



 



SCHEDULE C
Age of Participant

                                                                               
                                                  Age of                        
                                                                        Spouse  
                                                                               
              or C.A.   55     56     57     58     59     60     61     62    
63     64     65     66     67     68     69     70  
40
    82.8       81.4       80.3       79.0       77.9       76.6       75.1      
73.8       72.4       70.9       69.4       67.8       66.2       64.6      
63.0       61.3  
41
    83.2       82.1       80.8       79.7       78.4       77.2       75.9      
74.4       73.0       71.5       70.0       68.5       66.9       65.2      
63.6       61.9  
42
    83.7       82.6       81.5       80.2       79.0       77.7       76.5      
75.1       73.6       72.1       70.7       69.0       67.5       65.9      
64.2       62.5  
43
    84.2       83.2       82.1       81.0       79.6       78.4       77.1      
75.8       74.4       72.8       71.3       69.8       68.1       66.6      
64.9       63.2  
44
    84.9       83.8       82.7       81.6       80.4       79.0       77.8      
76.4       75.1       73.6       72.0       70.4       68.9       67.2      
65.6       63.9  
45
    85.5       84.5       83.3       82.2       81.0       79.8       78.4      
77.1       75.7       74.3       72.8       71.1       69.5       68.0      
66.3       64.7  
46
    86.1       85.0       84.0       82.8       81.7       80.5       79.2      
77.8       76.4       74.9       73.5       72.0       70.3       68.6      
67.1       65.3  
47
    86.7       85.7       84.6       83.6       82.3       81.2       79.9      
78.6       77.1       75.7       74.2       72.7       71.1       69.4      
67.8       66.2  
48
    87.4       86.3       85.3       84.2       83.1       81.8       80.8      
79.3       78.0       76.4       75.0       73.4       71.9       70.3      
68.5       66.9  
49
    87.9       87.0       85.9       84.8       83.7       82.6       81.3      
80.1       78.7       77.3       75.7       74.2       72.6       71.1      
69.5       67.7  
50
    88.5       87.5       86.6       85.5       84.4       83.2       82.1      
80.7       79.4       78.0       76.6       75.0       73.4       71.8      
70.3       68.6  
51
    89.0       88.1       87.2       86.2       85.1       83.9       82.7      
81.5       80.1       78.8       77.4       75.9       74.2       72.7      
71.0       69.5  
52
    89.7       88.7       87.8       86.8       85.8       84.6       83.5      
82.2       80.9       79.5       78.2       76.7       75.2       73.5      
71.9       70.2  
53
    90.1       89.4       88.4       87.4       86.4       85.4       84.2      
82.9       81.7       80.4       78.9       77.5       76.0       74.4      
72.7       71.2  
54
    90.6       89.8       89.1       88.1       87.1       86.0       85.0      
83.7       82.4       81.1       79.7       78.2       76.8       75.3      
73.7       72.0  
55
    91.1       90.4       89.5       88.7       87.7       86.7       85.6      
84.5       83.2       81.9       80.5       79.1       77.6       76.2      
74.6       73.1  
56
    91.7       90.9       90.1       89.2       88.4       87.3       86.2      
85.1       84.0       82.6       81.3       79.9       78.5       77.0      
75.5       74.0  
57
    92.1       91.4       90.6       89.8       88.9       88.0       86.9      
85.8       84.7       83.5       82.1       80.8       79.4       78.0      
76.4       74.9  
58
    92.6       91.8       91.2       90.3       89.5       88.6       87.7      
86.5       85.4       84.2       83.0       81.6       80.2       78.8      
77.4       75.8  
59
    93.1       92.4       91.6       90.9       90.0       89.2       88.2      
87.3       86.1       85.0       83.8       82.6       81.1       79.8      
78.3       76.9  
60
    93.5       92.9       92.2       91.4       90.7       89.8       88.9      
87.9       87.0       85.8       84.6       83.4       82.2       80.7      
79.3       77.9  
61
    93.8       93.4       92.7       92.0       91.1       90.4       89.5      
88.6       87.6       86.7       85.4       84.3       83.0       81.8      
80.3       78.9  
62
    94.3       93.7       93.2       92.5       91.8       91.0       90.2      
89.3       88.3       87.3       86.4       85.2       84.0       82.7      
81.5       80.0  
63
    94.6       94.2       93.5       93.1       92.4       91.7       90.8      
90.0       89.1       88.1       87.1       86.2       84.9       83.7      
82.4       81.2  
64
    95.2       94.6       94.1       93.5       93.0       92.3       91.6      
90.7       89.9       89.0       88.0       86.9       86.0       84.7      
83.5       82.2  
65
    95.6       95.2       94.5       94.0       93.4       92.9       92.2      
91.5       90.6       89.8       88.8       87.8       86.8       85.8      
84.5       83.3  
66
    95.8       95.6       95.2       94.5       94.0       93.4       92.9      
92.2       91.4       90.5       89.7       88.7       87.7       86.6      
85.7       84.4  
67
    96.2       95.8       95.6       95.2       94.5       94.0       93.4      
92.9       92.1       91.4       90.4       89.6       88.6       87.6      
86.5       85.6  
68
    96.7       96.2       95.8       95.6       95.2       94.5       94.0      
93.3       92.8       92.1       91.3       90.4       89.6       88.5      
87.5       86.5  
69
    96.9       96.7       96.2       95.8       95.6       95.2       94.5      
93.9       93.3       92.8       92.0       91.2       90.3       89.5      
88.5       87.5  
70
    97.3       96.9       96.7       96.2       95.8       95.6       95.1      
94.4       93.9       93.3       92.8       92.0       91.2       90.3      
89.5       88.5  

C-2